--------------------------------------------------------------------------------

Exhibit 10.3
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (AS THE SAME MAY BE AMENDED OR OTHERWISE MODIFIED FROM
TIME TO TIME PURSUANT TO THE TERMS THEREOF, THE “SUBORDINATION AGREEMENT”) DATED
AS OF MARCH 31, 2011 AMONG PATRICK INDUSTRIES, INC., AN INDIANA CORPORATION (THE
“COMPANY”), TONTINE CAPITAL OVERSEAS MASTER FUND II, L.P., A CAYMAN ISLANDS
LIMITED PARTNERSHIP, NORTHCREEK MEZZANINE FUND I, L.P., A DELAWARE LIMITED
PARTNERSHIP, ON ITS BEHALF AND IN ITS CAPACITY AS COLLATERAL AGENT, AND WELLS
FARGO CAPITAL FINANCE, LLC (“WFCF”), TO THE INDEBTEDNESS (INCLUDING INTEREST)
OWED BY THE CREDIT PARTIES (AS DEFINED IN THE SUBORDINATION AGREEMENT) PURSUANT
TO THAT CERTAIN CREDIT AGREEMENT DATED AS OF MARCH 31, 2011 AMONG THE COMPANY,
WFCF AND THE LENDERS FROM TIME TO TIME PARTY THERETO (THE “SENIOR CREDIT
AGREEMENT”), AND THE OTHER SENIOR DEBT DOCUMENTS (AS DEFINED IN THE
SUBORDINATION AGREEMENT), AS SUCH SENIOR CREDIT AGREEMENT, AND SUCH OTHER SENIOR
DEBT DOCUMENTS HAVE BEEN AND HEREAFTER MAY BE AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME AND TO INDEBTEDNESS REFINANCING THE
INDEBTEDNESS UNDER SUCH AGREEMENTS AS PERMITTED BY THE SUBORDINATION AGREEMENT;
AND EACH HOLDER OF THE NOTES ISSUED HEREUNDER, BY ITS ACCEPTANCE HEREOF,
IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.


SECURED SENIOR SUBORDINATED NOTE AND
WARRANT PURCHASE AGREEMENT


This SECURED SENIOR SUBORDINATED NOTE AND WARRANT PURCHASE AGREEMENT (this
“Agreement”), dated as of March 31, 2011, is entered into by and among Patrick
Industries, Inc., an Indiana corporation (the “Company”), Tontine Capital
Overseas Master Fund II, L.P., a Cayman Islands limited partnership (“Tontine”),
and Northcreek Mezzanine Fund I, L.P., a Delaware limited partnership, on its
behalf (“Northcreek”, and each of Tontine and Northcreek individually, a “Buyer”
and collectively, the “Buyers”) and in its capacity as collateral agent
(“Collateral Agent”). Certain of the capitalized terms used but not defined
herein have the meanings assigned to them in Exhibit A (which is incorporated
herein by reference).


WHEREAS:


A.            The Company has requested that each Buyer purchase from the
Company the Subordinated Debt, to be secured by liens on all of the Company’s
assets.


B.             Each Buyer acknowledges that, contemporaneously herewith, the
Company is consummating a senior secured debt transaction (the “Senior Debt
Transaction”) with Wells Fargo Capital Finance, LLC (“WFCF”), pursuant to which
WFCF, among others, will extend the Senior Debt to the Company.

 
 

--------------------------------------------------------------------------------

 

C.             Each Buyer is willing to purchase from the Company the principal
amount of subordinated notes evidencing the Subordinated Debt in the form
attached as Exhibit B (each a “Note” and, collectively, the “Notes”) as is set
forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
attached hereto, in each case in accordance with the terms, subject to the
conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Note attached.


D.             In connection with its purchase of a Note, each Buyer will
receive a detachable warrant in the form attached as Exhibit C (each a “Warrant”
and, collectively, the “Warrants” and, together with the Note, the “Offered
Securities”) to acquire shares of common stock of the Company, no par value (the
“Common Stock”), at $0.01 per share (the “Warrant Shares”). The Warrant is
transferable separate from the Note, subject to the terms, conditions,
limitations and restrictions on transfer set forth in the Warrant.


NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, the
Company and each Buyer hereby agree as follows:


1.             PURCHASE AND SALE OF THE OFFERED SECURITIES.


(a)            Notes. Subject to the satisfaction (or waiver) of the conditions
set forth in Section 7 below, the Company shall sell and issue to each Buyer,
and each Buyer severally, but not jointly, agrees to purchase from the Company
on the Closing Date (as defined below) the dollar amount of Notes as is set
forth opposite such Buyer’s name in column (3) on the Schedule of Buyers, all on
the terms set forth herein.


(b)            Warrants. Subject to the satisfaction (or waiver) of the
conditions set forth in Section 7 below, on the Closing Date (as defined below)
each Buyer shall receive a Warrant to acquire the number of shares of Common
Stock as is set forth opposite such Buyer’s name in column (4) on the Schedule
of Buyers, all on the terms set forth herein.


(c)            Closing. The closing (the “Closing”) of the acquisition of the
Offered Securities by the Buyers shall occur at the offices of Barack Ferrazzano
Kirschbaum & Nagelberg LLP, 200 West Madison Street, Chicago, Illinois 60606.
The date and time of the Closing (the “Closing Date”) shall be on the date and
at the time immediately following the satisfaction (or waiver) of the conditions
to the Closing set forth in Section 7 below or such other date and time as is
mutually agreed to by the Company and each Buyer. At the Closing, the Company
and the Buyers shall make certain deliveries, as specified herein, and all such
deliveries, regardless of chronological sequence, shall be deemed to occur
contemporaneously and simultaneously on the occurrence of the last delivery and
none of such deliveries shall be effective until the last of the same has
occurred.


(d)            Purchase Price. The aggregate purchase price for the Offered
Securities to be purchased by each Buyer (the “Purchase Price”) shall be the
amount set forth opposite such Buyer’s name in column (5) on the Schedule of
Buyers.

 
- 2 -

--------------------------------------------------------------------------------

 

(e)            Purchase and Sale of Offered Securities. On the Closing Date,
against payment therefor in accordance with Section 1(f) hereof, the Company
shall deliver to each Buyer (i) a Note in the principal amount set forth
opposite such Buyer’s name in column (3) on the Schedule of Buyers, each duly
executed on behalf of the Company and registered in the name of such Buyer or
its designees and (ii) a Warrant to purchase the number of shares of Common
Stock set forth opposite such Buyer’s name in column (4) on the Schedule of
Buyers, each duly executed on behalf of the Company and registered in the name
of such Buyer or its designees.


(f)             Payment of Purchase Price; Expenses. On the Closing Date, each
Buyer shall pay to the Company, by wire transfer of immediately available funds
pursuant to wire transfer instructions set forth on Schedule 1(f) attached
hereto, cash in the amount necessary for the payment of its portion of the
Purchase Price as set forth on the Schedule of Buyers. The Company shall pay to
Northcreek, on the Closing Date, its Reimbursable Expenses.


2.             SUBORDINATED DEBT.


(a)            General. The Subordinated Debt shall be evidenced by the Notes.
The unpaid principal balance plus all accrued but unpaid interest on the
Subordinated Debt shall be due and payable on the Maturity Date or such earlier
date on which such amount shall become due and payable on account of
acceleration by the Buyers in accordance with the terms of the Note or this
Agreement.


(b)            Use of Proceeds. The Company shall use the proceeds of the
Offered Securities for the purpose of facilitating the refinancing of the
Company’s existing credit facility and for other working capital purposes. The
Company will supply to each Buyer such additional information and documents as
such Buyer reasonably requests with respect to its use of proceeds and will
provide Northceek and the SBA with such information and access to the Company’s
records and information and personnel as Northcreek deems reasonably necessary
to verify that the proceeds have been used for the purposes specified herein.


(c)            Subordination. Each Note shall be subordinated in accordance with
the provisions of that certain Subordination and Intercreditor Agreement (the
“Subordination Agreement”) among Tontine, Northcreek, on its behalf and in its
capacity as collateral agent, the Company and WFCF, of even date herewith.


(d)            Maturity Date. On the Maturity Date, all sums due and owing under
this Agreement and the other Transaction Documents with respect to each Note
shall be repaid in full. The Company acknowledges and agrees that no Buyer has
made any commitments, either express or implied, to extend the terms of the
Subordinated Debt past the Maturity Date, unless the Company and each Buyer
hereafter specifically otherwise agrees in writing.


(e)            Secured Facility. The obligations of the Company to the Buyers
under the Notes shall be secured by a lien on all of the Company’s assets in
accordance with the Security Documents.

 
- 3 -

--------------------------------------------------------------------------------

 

(f)             Interest Rate Matters. The Company agrees that matters
concerning the payment, application, accrual and computation of interest and
interest rates shall be in accordance with this Agreement and the other
Transaction Documents.


(i)             Applicable Interest Rate. In accordance with this Section 2(f)
and any other conditions and limitations set forth in this Agreement, the
Subordinated Debt shall bear interest per annum at a rate equal to (a) 10.0% per
annum for the period until the second anniversary of the Closing Date, and (b)
13.0% per annum thereafter.


(ii)            Interest Payments. In accordance with this Section 2(f) and
except as otherwise expressly provided in the Notes, interest accrued on the
Notes shall be payable by the Company in arrears quarterly on the last day of
each March, June, September and December (commencing on June 30, 2011) and on
the Maturity Date. Interest will be payable in cash or, at the Company’s option
(upon not less than ten Business Days’ notice to each Buyer), a combination of
cash and in kind by increasing the principal amount by the amount of interest
paid in kind; provided, however, that at each interest payment date, the Company
must pay interest in cash at a rate of at least (a) 7.0% per annum during the
period until the second anniversary of the Closing Date, and (b) 10.0% per annum
thereafter.


(iii)           Default Interest. Notwithstanding the rates of interest and the
payment dates specified in this Section 2(f), but subject to the immediately
following sentence, effective immediately upon the occurrence and during the
continuance of any Event of Default, the principal balance of the Subordinated
Debt then outstanding and, to the extent not expressly prohibited by applicable
law, any interest payments not paid when the same becomes due shall bear
interest payable upon demand by Buyers at a rate which is 2.0% per annum in
excess of the rate of interest otherwise payable under this Agreement (the
“Default Rate”). In addition, all other amounts due to any Buyer (whether
directly or for reimbursement) under this Agreement or any of the other
Transaction Documents, if not paid when due or, in the event no time period is
expressed, if not paid within five days after written notice from such Buyer
that the same has become due, shall thereafter bear interest at the foregoing
Default Rate. Finally, any amount due on the Maturity Date which is not then
paid shall also bear interest thereafter at the Default Rate.


(iv)           Computation of Interest. Interest shall be computed on the basis
of the actual number of days elapsed based on a 360-day year, consisting of
twelve (12) 30-day months. The parties hereto intend to conform strictly to
applicable usury laws as in effect from time to time during the term of the
Notes. Accordingly, if the transaction contemplated hereby would be usurious
under applicable law (including the laws of the United States of America, or of
any other jurisdiction whose laws may be mandatorily applicable), then, in that
event, notwithstanding anything to the contrary in this Agreement or the Notes,
the parties hereto agree that the aggregate of all consideration that
constitutes interest under applicable law that is contracted for, charged or
received under or in connection with this Agreement shall under no circumstances
exceed the maximum amount of interest allowed by applicable law, and any excess
shall be credited to the Company by each Buyer (or if such consideration shall
have been paid in full, such excess refunded to Company by each Buyer).

 
- 4 -

--------------------------------------------------------------------------------

 

(g)            Payments. The Company agrees that matters concerning prepayments,
payments and application of payments shall be in accordance with this Agreement
and the other Transaction Documents.


(i)             Prepayment. The Company may prepay all or any portion of the
Notes at any time; provided, however, that: (a) if such prepayment occurs on or
prior to the first anniversary of the Closing Date, such prepayment will be at
105% of the principal amount of the Notes being prepaid; (b) if such prepayment
occurs after the first anniversary of the Closing Date, but on or prior to the
second anniversary of the Closing Date, such prepayment will be at 104% of the
principal amount of the Notes being prepaid; (c) if such prepayment occurs after
the second anniversary of the Closing Date, but on or prior to the third
anniversary of the Closing Date, such prepayment will be at 103% of the
principal amount of the Notes being prepaid; (d) if such prepayment occurs
thereafter, such prepayment will be at 100% of the principal amount of the Note
being prepaid. Notwithstanding the foregoing sentence, the Company may prepay up
to 10% of the original principal amount of the Notes at a price of 101% of the
principal amount of the Notes being prepaid in each of the first three years
following the Closing Date. Any prepayment pursuant to this Section 2(g) shall
be subject to the following terms and conditions: (x) the Company shall give
each Buyer at least three Business Days’ prior written notice of its intent to
make each prepayment; (y) each prepayment shall be made in immediately available
funds and shall be made by paying the principal amount to be prepaid, together
with unpaid accrued interest thereon through the date of prepayment; and (z)
each prepayment shall be distributed to the Buyers on a pro rata basis based on
the principal amount of the Notes held by each Buyer.


(ii)            Manner and Time of Payment. All payments of principal and
interest hereunder payable to the Buyers shall be made, without condition or
reservation of right and free of set-off or counterclaim, in U.S. dollars and by
wire transfer (pursuant to each Buyer’s written wire transfer instructions) of
immediately available funds delivered to each Buyer not later than 11:00 a.m.
(Eastern time) on the date due. Funds received by any Buyer after that time and
date shall be deemed to have been paid on the next succeeding Business Day.


(iii)           Payments on Non-Business Days. Whenever any payment to be made
by the Company hereunder shall be stated to be due on a day which is not a
Business Day, payments shall be made on the next succeeding Business Day, and
such extension of time shall be included in the computation of the payment of
interest hereunder.


(iv)           Application of Payments. All payments received by a Buyer from or
on behalf of the Company shall be applied first to amounts due to the Buyer to
reimburse Reimbursable Expenses, if applicable, second to accrued interest under
the Note held by such Buyer, and third to principal amounts outstanding under
the Note. No amount paid or prepaid under the Notes may be reborrowed.


(v)            All Payments to be Made Pro Rata. All amounts paid or prepaid
under the Notes shall be distributed pro rata among the Buyers on a pro rata
basis based on the principal amount of the Notes held by each Buyer.

 
- 5 -

--------------------------------------------------------------------------------

 

(vi)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Company hereunder or under any other Note shall be made
free and clear of and without reduction or withholding for any Taxes; provided
that if the Company shall be required by applicable law to deduct any Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) to the Buyers, each Buyer receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Company shall make such deductions, and (iii) the Company shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.


(h)            Transfer of Notes. Any Note or portion thereof may be transferred
to any Person (provided that such Person is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D or a “qualified institutional
buyer” as that term is defined in Rule 144A) without the consent of the Company
or any other Buyer; provided, however, that any transfer of a portion of a Note
must be in increments of Five Hundred Thousand Dollars ($500,000.00); and
provided further, that notwithstanding the immediately foregoing proviso, any
Buyer may transfer all or any portion of a Note (including a portion of such
Note that is not in increments of Five Hundred Thousand Dollars ($500,000.00))
to any of its Affiliates.


3.             BUYERS’ REPRESENTATIONS AND WARRANTIES. Each Buyer represents and
warrants with respect to itself only that:


(a)            Organization; Authority; Legal Capacity. Such Buyer is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents (as defined below) to which it is a party and otherwise to carry out
its obligations hereunder and thereunder.


(b)            Validity; Enforcement. This Agreement and the other Transaction
Documents to which such Buyer is or will be a party have been duly and validly
authorized on behalf of such Buyer. This Agreement has been duly executed and
delivered by such Buyer, and each other Transaction Document to which such Buyer
is a party, when executed and delivered as contemplated herein, will have been
duly executed and delivered by such Buyer, and this Agreement constitutes, and
each other Transaction Document to which such Buyer is a party upon execution
and delivery thereof by such Buyer will constitute, the legal, valid and binding
obligation of such Buyer, enforceable against such Buyer in accordance with its
respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies or as may be limited by the federal securities or banking
laws or any public policy relating thereto.


(c)            No Conflicts. The execution, delivery and performance by such
Buyer of this Agreement and the other Transaction Documents to which such Buyer
is a party and the consummation by such Buyer of the Transactions will not (i)
result in a violation of the Governing Documents of such Buyer or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any
 
 
- 6 -

--------------------------------------------------------------------------------

 

rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any Requirement of Law applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such for such defaults,
terminations, amendments, accelerations, cancellations, or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the Transactions or the authority or ability of such
Buyer to perform its obligations under the Transaction Documents.
 
(d)            No Public Sale or Distribution. Such Buyer is (i) acquiring the
Offered Securities and (ii) upon exercise of the Warrants will acquire the
Warrant Shares, in each case, for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered or exempt from registration under the
Securities Act. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to resell or distribute
any of the Offered Securities or the Warrant Shares. Such Buyer is not a
broker-dealer (registered or otherwise) or an Affiliate of a broker-dealer.


(e)            Accredited Investor Status. Such Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D and a
“qualified institutional buyer” as that term is defined in Rule 144A. Such Buyer
has such knowledge and experience in financial and business matters that such
Buyer is capable of evaluating the merits and risks of its investment in the
Offered Securities.


(f)            Reliance on Exemptions. Such Buyer understands that the Offered
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Offered Securities.


(g)            Information. Such Buyer has been furnished with materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Offered Securities that have been
requested by such Buyer. Such Buyer has been afforded the opportunity to ask
questions of the Company, and has reviewed and considered carefully all
information it deems relevant in making an informed decision to purchase the
Offered Securities. Such Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Offered Securities. Such Buyer understands
that its investment in the Offered Securities involves a high degree of risk.


(h)            Transfer or Resale. Such Buyer understands that the Offered
Securities and the Warrant Shares have not been and are not being registered
under the Securities Act or any state securities laws, and may not be offered
for sale, sold, assigned or transferred unless: (A) subsequently registered
thereunder; or (B) such Offered Securities and/or Warrant Shares to be sold,
assigned or transferred are being sold, assigned or transferred pursuant to Rule
144 or
 
 
- 7 -

--------------------------------------------------------------------------------

 

Rule 144A promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”), or any other exemption from such registration.
 
(i)             Domicile. Such Buyer is domiciled in that jurisdiction set forth
opposite such Buyer’s name in column (2) on the Schedule of Buyers.


4.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


In order to induce the Buyers to enter into this Agreement, the Company makes
the following representations and warranties to each Buyer which shall be true
and correct, in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Closing
Date, and such representations and warranties shall survive the execution and
delivery of this Agreement:


(a)            Due Organization and Qualification; Subsidiaries.


(i)             The Company (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified would
reasonably be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Transaction Documents to which it is a party and to carry out the transactions
contemplated thereby.


(ii)            Set forth on Schedule 4(a)(ii) is a complete and accurate
description of the authorized capital Stock of the Company by class, and, as of
the Closing Date, a description of the number of shares of each such class that
are issued and outstanding. Other than as described on Schedule 4(a)(ii), there
are no subscriptions, options, warrants, or calls relating to any shares of the
Company’s capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. The Company is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.


(iii)           Set forth on Schedule 4(a)(iii) (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
this Agreement), is a complete and accurate list of the Company’s direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Stock authorized for each of such Subsidiaries, and (ii) the
number and the percentage of the outstanding shares of each such class owned
directly or indirectly by the Company. All of the outstanding capital Stock of
each such Subsidiary has been validly issued and is fully paid and
non-assessable.


(iv)           Except as set forth on Schedule 4(a)(ii), there are no
subscriptions, options, warrants, or calls relating to any shares of the
Company’s Subsidiaries' capital Stock, including any right of conversion or
exchange under any outstanding security or other instrument. Neither the Company
nor any of its Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
 
 
- 8 -

--------------------------------------------------------------------------------

 

Company’s Subsidiaries' capital Stock or any security convertible into or
exchangeable for any such capital Stock.
 
(b)            Due Authorization; No Conflict.


(i)             The execution, delivery, and performance by the Company of the
Transaction Documents to which it is a party have been duly authorized by all
necessary action.


(ii)            The execution, delivery, and performance by the Company of the
Transaction Documents to which it is a party do not and will not (A) violate any
material provision of federal, state, or local law or regulation applicable to
the Company or its Subsidiaries, the Governing Documents of the Company or its
Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on the Company or its Subsidiaries, (B) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any Material Contract of the Company or its Subsidiaries
except to the extent that any such conflict, breach or default could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Change, (C) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of the Company, other than Permitted
Liens, or (D) require any approval of any of the Company’s interestholders or
any approval or consent of any Person under any Material Contract of the Company
or any of its Subsidiaries, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.


(iii)           The execution and delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the Transactions
including, without limitation, the issuance of the Offered Securities and the
reservation for issuance and the issuance of the Warrant Shares issuable upon
exercise of the Warrants, have been duly authorized by the board of directors of
the Company and no further corporate action on the part of the Company is
required in connection therewith.


(c)            Governmental Consents. The execution, delivery, and performance
by the Company of the Transaction Documents to which the Company a party and the
consummation of the transactions contemplated by the Transaction Documents do
not and will not require any registration with, consent, or approval of, or
notice to, or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing or recordation, as of the Closing Date.


(d)            Binding Obligations; Perfected Liens.


(i)             Each Transaction Document has been duly executed and delivered
by the Company and is the legally valid and binding obligation of the Company,
enforceable against the Company in accordance with its respective terms, except
as enforcement may be
 
 
- 9 -

--------------------------------------------------------------------------------

 

limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors' rights generally.
 
(ii)            Collateral Agent's Liens are validly created, perfected (other
than (A) in respect of motor vehicles that are subject to a certificate of title
and as to which Collateral Agent has not caused its Lien to be noted on the
applicable certificate of title, and (B) any Deposit Accounts and Securities
Accounts not subject to a Control Agreement as permitted by Section 5(b)(xi),
and subject only to the filing of financing statements and the recordation of
the Mortgages, in each case, in the appropriate filing offices), and first
priority Liens, subject only to Liens granted in connection with the Senior Debt
and Permitted Liens which are either permitted purchase money Liens or the
interests of lessors under Capital Leases.


(e)            Title to Assets; No Encumbrances. Each of the Company and its
Subsidiaries has (i) good, sufficient and legal title to (in the case of fee
interests in Real Property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5(a)(i), in each case except for assets disposed of since the date of
such financial statements to the extent permitted hereby. All of such assets are
free and clear of Liens except for Permitted Liens.


(f)             Jurisdiction of Organization; Location of Chief Executive
Office; Organizational Identification Number; Commercial Tort Claims.


(i)             The name of (within the meaning of Section 9-503 of the Code)
and jurisdiction of organization of the Company and each of its Subsidiaries is
set forth on Schedule 4(f)(i) (as such Schedule may be updated from time to time
to reflect changes resulting from transactions permitted under this Agreement).


(ii)            The chief executive office of the Company and each of its
Subsidiaries is located at the address indicated on Schedule 4(f)(ii) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement).


(iii)           The Company’s and each of its Subsidiaries' tax identification
numbers and organizational identification numbers, if any, are identified on
Schedule 4(f)(iii) (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement).


(iv)           As of the Closing Date, neither the Company nor any Subsidiary of
the Company holds any commercial tort claims that exceed $250,000 in amount,
except as set forth on Schedule 4(f)(iv).


(g)            Litigation.


(i)             There are no actions, suits, or proceedings pending or, to the
knowledge of the Company, after due inquiry, threatened in writing against the
Company or any
 
 
- 10 -

--------------------------------------------------------------------------------

 

of its Subsidiaries that either individually or in the aggregate would
reasonably be expected to result in a Material Adverse Change.
 
(ii)            Schedule 4(g)(ii) sets forth a complete and accurate
description, with respect to each of the actions, suits, or proceedings with
asserted liabilities in excess of, or that would reasonably be expected to
result in liabilities in excess of $500,000 that, as of the Closing Date, is
pending or, to the knowledge of the Company, after due inquiry, threatened
against the Company or any of its Subsidiaries, of (A) the parties to such
actions, suits, or proceedings, (B) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (C) the status, as of the
Closing Date, with respect to such actions, suits, or proceedings, and (D)
whether any liability of the Company and its Subsidiaries in connection with
such actions, suits, or proceedings is covered by insurance.


(h)            Compliance with Laws. Neither the Company nor any of its
Subsidiaries (i) is in violation of any applicable laws, rules, regulations,
executive orders, or codes (including Environmental Laws) that, individually or
in the aggregate, would reasonably be expected to result in a Material Adverse
Change, or (ii) is subject to or in default with respect to any final judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Change.


(i)             No Material Adverse Change. All historical financial statements
relating to the Company and its Subsidiaries that have been delivered by the
Company to the Buyers have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Company’s and its Subsidiaries' consolidated financial condition
as of the date thereof and results of operations for the period then ended.
Since December 31, 2009, no event, circumstance, or change has occurred that has
or would reasonably be expected to result in a Material Adverse Change with
respect to the Company and its Subsidiaries.


(j)             Fraudulent Transfer.


(i)             The Company and each of its Subsidiaries is Solvent.


(ii)            No transfer of property is being made by the Company or any of
its Subsidiaries, and no obligation is being incurred by the Company or any of
its Subsidiaries in connection with the transactions contemplated by this
Agreement or the other Transaction Documents with the intent to hinder, delay,
or defraud either present or future creditors of the Company or any of its
Subsidiaries.


(k)            Employee Benefits. Except as set forth on Schedule 4(k) (as such
Schedule may be updated from time to time), neither the Company, its
Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to any
Benefit Plan.


(l)             Environmental Condition. Except as set forth on Schedule 4(l),
(i) to the Company’s knowledge, neither the Company’s nor any of its
Subsidiaries' properties or assets
 
 
- 11 -

--------------------------------------------------------------------------------

 

has ever been used by the Company, its Subsidiaries, or by previous owners or
operators for the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such disposal, production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of any applicable Environmental Law, (ii) to the Company’s knowledge,
neither the Company’s nor any of its Subsidiaries' properties or assets is
designated or identified in any manner pursuant to any Environmental Law as a
Hazardous Materials disposal site, (iii) neither the Company nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by the
Company or its Subsidiaries, and (iv) neither the Company nor any of its
Subsidiaries nor any of their respective facilities or operations is subject to
any outstanding written order, consent decree, or settlement agreement with any
Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Change.
 
(m)            Intellectual Property. The Company and its Subsidiaries own, or
hold licenses in, all trademarks, trade names, copyrights, patents, and licenses
that are material and necessary to the conduct of its business as currently
conducted, and attached hereto as Schedule 4(m) (as updated from time to time)
is a true, correct, and complete listing of all material trademarks, trade
names, copyrights, patents, and licenses as to which the Company or one of its
Subsidiaries is the owner or is an exclusive licensee; provided, however, that
the Company may amend Schedule 4(m) to add additional intellectual property so
long as such amendment occurs by written notice to Collateral Agent at the time
that the Company provides its Compliance Certificate pursuant to Section
5(a)(i).


(n)            Leases. The Company and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the Company or its Subsidiaries exists under any of them.


(o)            Deposit Accounts and Securities Accounts. Set forth on Schedule
4(o) (as updated pursuant to the provisions of the Security Agreement from time
to time) is a listing of all of the Company’s Deposit Accounts and Securities
Accounts, including, with respect to each bank or securities intermediary (i)
the name and address of such Person, and (ii) the account numbers of the Deposit
Accounts or Securities Accounts maintained with such Person.


(p)            Complete Disclosure. All factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature and general information about the Company’s industry)
furnished by or on behalf of the Company or its Subsidiaries in writing to
Collateral Agent or any Buyer (including all information contained in the
Schedules hereto or in the other Transaction Documents) for purposes of or in
connection with this Agreement or the other Transaction Documents, and all other
such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about the Company’s industry) hereafter furnished by or on
behalf of the Company or its Subsidiaries in writing to Collateral Agent or any
Buyer will be, true and accurate, in all material respects, on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to
 
 
- 12 -

--------------------------------------------------------------------------------

 

make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided. The Projections delivered to Collateral Agent and Northcreek on
February 1, 2011 and to Tontine on March 30, 2011 represent, and as of the date
on which any other Projections are delivered to Collateral Agent and each Buyer,
such additional Projections represent, the Company’s good faith estimate, on the
date such Projections are delivered, of the Company’s and its Subsidiaries'
future performance for the periods covered thereby based upon assumptions
believed by the Company to be reasonable at the time of the delivery thereof to
Collateral Agent and each Buyer (it being understood that such Projections are
subject to uncertainties and contingencies, many of which are beyond the control
of the Company and its Subsidiaries, that no assurances can be given that such
Projections will be realized, and that actual results may differ in a material
manner from such Projections).
 
(q)            Material Contracts. Set forth on Schedule 4(q) (as such Schedule
may be updated from time to time in accordance herewith) is a reasonably
detailed description of the Material Contracts of the Company and each of its
Subsidiaries as of the most recent date on which the Company provided its
Compliance Certificate pursuant to Section 5(a)(i); provided, however, that the
Company may amend Schedule 4(q) to add additional Material Contracts so long as
such amendment occurs by written notice to Collateral Agent on the date that the
Company provides its Compliance Certificate. Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, each Material Contract (other than those that have
expired at the end of their normal terms) (i) is in full force and effect and is
binding upon and enforceable against the Company or its applicable Subsidiary
and, to the Company’s knowledge, after due inquiry, each other Person that is a
party thereto in accordance with its terms and (ii) is not in default due to the
action or inaction of the Company or its applicable Subsidiary.


(r)             Indebtedness. Set forth on Schedule 4(r) is a true and complete
list of all Indebtedness (other than Indebtedness described in clause (k) of the
definition of Permitted Indebtedness to the extent such Indebtedness does not
exceed $250,000 in the aggregate) of the Company and each of its Subsidiaries
outstanding immediately prior to the Closing Date that is to remain outstanding
immediately after giving effect to the closing hereunder on the Closing Date and
such Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.


(s)            Payment of Taxes. Except as otherwise permitted under Section
5(a)(iv), all federal, state and other material tax returns and reports of the
Company and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon the Company and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable (other than filings
for which the aggregate liability would not exceed $100,000). The Company and
each of its Subsidiaries have made adequate provision in accordance with GAAP
for all taxes not yet due and payable.


(t)             Governmental Regulation. Neither the Company nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to
 
 
- 13 -

--------------------------------------------------------------------------------

 

incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable. Neither the Company nor any of its Subsidiaries is a
"registered investment company" or a company "controlled" by a "registered
investment company" or a "principal underwriter" of a "registered investment
company" as such terms are defined in the Investment Company Act of 1940.
 
(u)            Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of the Company, threatened against the
Company or its Subsidiaries before any Governmental Authority and no grievance
or arbitration proceeding pending or threatened against the Company or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that would reasonably be expected to result in a material liability, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened in writing against the Company or its Subsidiaries that would
reasonably be expected to result in a material liability, or (iii) to the
knowledge of the Company, after due inquiry, no union representation question
existing with respect to the employees of the Company or its Subsidiaries and no
union organizing activity taking place with respect to any of the employees of
the Company or its Subsidiaries. None of the Company or its Subsidiaries has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains unpaid or unsatisfied. The
hours worked and payments made to employees of the Company or its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements, except to the extent such violations could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. All material payments due from the Company or its Subsidiaries
on account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of the Company, except
where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.


(v)            Senior Debt Documents. The Company has delivered to Collateral
Agent a complete and correct copy of the Senior Debt Documents, including all
schedules and exhibits thereto. The execution, delivery and performance of each
of the Senior Debt Documents has been duly authorized by all necessary action on
the part of the Company. Each Senior Debt Document is the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, in each case, except (i) as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting generally the enforcement of creditors' rights and (ii)
the availability of the remedy of specific performance or injunctive or other
equitable relief is subject to the discretion of the court before which any
proceeding therefor may be brought. The Company is not in default in the
performance or compliance with any provisions thereof. All representations and
warranties made by the Company in the Senior Debt Documents and in the
certificates delivered in connection therewith are true and correct in all
material respects.


(w)           Representations Regarding Collateral. As to each Account of the
Company as to which the Collateral Agent holds a Lien, such Account is (i) a
bona fide existing payment obligation of the applicable Account Debtor created
by the sale and delivery of Inventory or the rendition of services to such
Account Debtor in the ordinary course of the Company’s business, and (ii) owed
to the Company. As to each item of Inventory or Equipment
 
 
- 14 -

--------------------------------------------------------------------------------

 

as to which the Collateral Agent holds a Lien, such Inventory is of good and
merchantable quality, free from known defects. As to each parcel of Real
Property as to which the Collateral Agent holds a Lien, the Company has good,
sufficient and legal title to such parcel of Real Property.
 
(x)            Locations of Inventory and Equipment. The Inventory and Equipment
(other than vehicles or Equipment out for repair and Inventory and Equipment
with an aggregate fair market value of less than $250,000) of the Company are
not stored with a bailee, warehouseman, or similar party and are located only
at, or in-transit between or to, the locations identified on Schedule 4(x) (as
such Schedule may be updated pursuant to Section 5(a)(xii)).


(y)            Inventory Records. The Company keeps correct and accurate records
in all material respects itemizing and describing the type, quality, and
quantity of its and its Subsidiaries' Inventory and the book value thereof.


(z)            Inactive Subsidiary. The Inactive Subsidiary does not (i) have
any liabilities, (ii) own any assets, or (iii) engage in any operations or
business.


(aa)          Harlan Machinery Company. Harlan Machinery Company, Inc., a Nevada
corporation has been revoked pursuant to Section 78.175 of the Nevada Revised
Statutes and is not in existence.


(bb)         SBIC Status. The Company hereby acknowledges that Northcreek has
informed the Company that Northcreek has received a license from the SBA to
operate as an SBIC pursuant to the SBIC Act. The Company acknowledges that
compliance by the Company with the terms of this Agreement and the
representations, warranties and covenants contained herein and in the SBIC Side
Letter are necessary for Northcreek to be in compliance under the SBIC Act, and
the Company agrees to comply with the terms of this Agreement for such purpose.


(cc)          Issuance of Offered Securities. Upon issuance to the Buyers, the
Notes and the Warrants will have been duly authorized and validly issued without
violation of the preemptive rights of any Person and will be free and clear of
any Liens, taxes or charges. As of the Closing, a number of shares of Common
Stock shall have been duly authorized and reserved for issuance as Warrant
Shares which equals at least the maximum number of shares of Common Stock then
issuable upon exercise of the Warrants purchased by the Buyers pursuant to this
Agreement. Upon issuance in accordance with the Warrant, the Warrant Shares will
be validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, Liens or charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
Subject to the accuracy of the representations and warranties of the Buyers in
this Agreement, the offer, sale and issuance of the Offered Securities and the
Warrant Shares hereunder is exempt from registration under the Securities Act
and all applicable state securities laws.

 
- 15 -

--------------------------------------------------------------------------------

 

5.             COVENANTS.


(a)            Affirmative Covenants. The Company covenants and agrees that it
shall and shall cause each of its Subsidiaries to comply with each of the
following:


(i)             Financial Statements, Reports, Certificates. Deliver to each
Buyer each of the financial statements, reports, and other items set forth on
Schedule 5(a)(i) no later than the times specified therein. In addition, the
Company agrees that no Subsidiary of the Company will have a fiscal year
different from that of the Company. In addition, the Company agrees to maintain
a system of accounting that enables the Company to produce financial statements
in accordance with GAAP. The Company shall also (A) keep a reporting system that
shows all additions, sales, claims, returns, and allowances with respect to its
and its Subsidiaries' sales, and (B) maintain its billing systems/practices
substantially as in effect as of the Closing Date and shall only make material
modifications thereto with notice to, and with the consent of, each Buyer.


(ii)            Existence. Except as otherwise permitted under Section 5(b)(iii)
or Section 5(b)(iv), at all times maintain and preserve in full force and effect
its existence (including being in good standing in its jurisdiction of
organization) and all rights and franchises, licenses and permits material to
its business.


(iii)           Maintenance of Properties. Maintain and preserve all of its
assets that are material and necessary in the proper conduct of its business in
good working order and condition, ordinary wear, tear, and casualty excepted and
Permitted Dispositions excepted, and comply in all material respects with all
leases to which it is a party as lessee that are material and necessary in the
proper conduct of its business, so as to prevent the loss or forfeiture thereof,
unless such provisions are the subject of a Permitted Protest.


(iv)           Taxes. Cause all assessments and taxes imposed, levied, or
assessed against the Company or its Subsidiaries, or any of their respective
assets or in respect of any of its income, businesses, or franchises to be paid
in full, before delinquency or before the expiration of any extension period,
except to the extent that in the case of state assessments and state taxes, the
aggregate liabilities from such state assessments or state taxes would not
exceed $250,000 or that the validity of such assessment or tax shall be the
subject of a Permitted Protest and so long as, in the case of an assessment or
tax that has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such assessment or tax. The Company will and will cause
each of its Subsidiaries to make timely payment or deposit of all tax payments
and withholding taxes required of it and them by applicable laws, including
those laws concerning F.I.C.A., F.U.T.A., state disability, and local, state,
and federal income taxes, and will, upon request, furnish Agent with proof
reasonably satisfactory to Collateral Agent indicating that the Company and its
Subsidiaries have made such payments or deposits.


(v)            Insurance. At the Company’s expense, maintain insurance
respecting each of the Company’s and its Subsidiaries' assets wherever located,
covering loss or damage by fire, theft, explosion, and all other hazards and
risks as ordinarily are insured against by other Persons engaged in the same or
similar businesses. The Company also shall maintain
 
 
- 16 -

--------------------------------------------------------------------------------

 

(with respect to each of the Company and its Subsidiaries) business interruption
insurance for any location where a material portion of the Company’s business is
conducted, general liability insurance, product liability insurance, director's
and officer's liability insurance, fiduciary liability insurance, and employment
practices liability insurance, as well as insurance against larceny,
embezzlement, and criminal misappropriation, environmental liability insurance,
and if any Real Property is in a flood zone, flood insurance. All such policies
of insurance shall be with responsible and reputable insurance companies and in
such amounts as is carried generally in accordance with sound business practice
by companies in similar businesses similarly situated and located. All property
insurance policies covering the Collateral are to be made payable to Collateral
Agent for the benefit of Collateral Agent and the Buyers, as their interests may
appear, in case of loss, pursuant to a standard loss payable endorsement with a
standard non contributory "lender" or "secured party" clause and are to contain
such other provisions as Collateral Agent may reasonably require to fully
protect the Buyers’ interest in the Collateral and to any payments to be made
under such policies. All certificates of property and general liability
insurance are to be delivered to Collateral Agent and the Buyers, with the loss
payable (but only in respect of Collateral) and additional insured endorsements
in favor of Collateral Agent and shall provide for not less than 30 days (10
days in the case of non-payment) prior written notice to Collateral Agent of the
exercise of any right of cancellation. If the Company fails to maintain such
insurance, Collateral Agent may arrange for such insurance, but at the Company’s
expense and without any responsibility on Collateral Agent's part for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. The Company shall give Collateral Agent
prompt notice of any loss exceeding $250,000 covered by its casualty or business
interruption insurance. Upon the occurrence and during the continuance of an
Event of Default, Collateral Agent shall have the sole right to file claims
under any property and general liability insurance policies in respect of the
Collateral, to receive, receipt and give acquittance for any payments that may
be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.
 
(vi)           Inspection. Permit Collateral Agent and each of its duly
authorized representatives or agents to visit any of its properties and inspect
any of its assets or books and records, to conduct appraisals and valuations, to
examine and make copies of its books and records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers
and employees at such reasonable times and intervals as Collateral Agent may
designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to the Company.


(vii)          Compliance with Laws. Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Change.


(viii)         Environmental.


(A)           Keep any property either owned or operated by the Company or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
 
 
- 17 -

--------------------------------------------------------------------------------

 

assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
 
(B)           Comply, in all material respects, with Environmental Laws and
provide to Collateral Agent documentation of such compliance which Collateral
Agent reasonably requests,


(C)           Except for matters disclosed on Schedule 4(l), promptly notify
Collateral Agent of any release of which the Company acquires knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by the Company or its Subsidiaries and take any Remedial Actions
required by Environmental Laws to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law, and


(D)           Promptly, but in any event within 5 Business Days of its receipt
thereof, provide Collateral Agent with written notice of any of the following:
(1) notice that an Environmental Lien has been filed against any of the real or
personal property of the Company or its Subsidiaries, (2) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against the Company or its Subsidiaries that would reasonably be expected
to involve liabilities in excess of $250,000 in any individual case, and (3)
written notice of a violation, citation, or other administrative order from a
Governmental Authority that would reasonably be expected to involve liabilities
in excess of $250,000 in any individual case.


(ix)           Disclosure Updates. Promptly and in no event later than 5
Business Days after obtaining knowledge thereof, notify Collateral Agent if any
written information, exhibit, or report furnished to Collateral Agent or the
Buyers contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.


(x)            Formation of Subsidiaries. At the time that the Company forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, the Company shall (A) within 15 days of such formation
or acquisition (or such later date as permitted by Collateral Agent in its sole
discretion) cause any such new Subsidiary to provide to Collateral Agent a
joinder to the Security Agreement, together with such other security documents
(including mortgages with respect to any Real Property owned in fee of such new
Subsidiary with a fair market value of at least $250,000), as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance reasonably satisfactory to
Collateral Agent (including being sufficient to grant Collateral Agent a Lien in
and to the assets of such newly formed or acquired Subsidiary); provided that
the Security Agreement and such other security documents shall not be required
to be provided to Collateral Agent with respect to any Subsidiary of the Company
that is a CFC if providing such documents would result in adverse tax
consequences or the costs to the Company
 
 
- 18 -

--------------------------------------------------------------------------------

 

of executing any security documents or perfecting the security interests created
thereby are unreasonably excessive (as determined by Collateral Agent in
consultation with the Company) in relation to the benefits of Collateral Agent
and the Buyers of the security or guarantee afforded thereby, (B) within 15 days
of such formation or acquisition (or such later date as permitted by Collateral
Agent in its sole discretion) provide to Collateral Agent a pledge agreement (or
an addendum to the Security Agreement) and appropriate certificates and powers
or financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary reasonably satisfactory to Collateral Agent;
provided that only 65% of the total outstanding voting Stock of any first tier
Subsidiary of the Company that is a CFC (and none of the Stock of any Subsidiary
of such CFC) shall be required to be pledged if pledging a greater amount would
result in adverse tax consequences or the costs to the Company of providing such
pledge or perfecting the security interests created thereby are unreasonably
excessive (as determined by Collateral Agent in consultation with the Company)
in relation to the benefits of Collateral Agent and the Buyers of the security
or guarantee afforded thereby (which pledge, if reasonably requested by
Collateral Agent, shall be governed by the laws of the jurisdiction of such
Subsidiary), and (C) within 15 days of such formation or acquisition (or such
later date as permitted by Collateral Agent in its sole discretion) provide to
Collateral Agent all other documentation, including, if requested, one or more
opinions of counsel reasonably satisfactory to Collateral Agent, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all Real Property owned in fee
and subject to a mortgage). Any document, agreement, or instrument executed or
issued pursuant to this Section 5(a)(x) shall be a Transaction Document.
 
(xi)           Further Assurances. At any time upon the reasonable request of
Collateral Agent, execute or deliver to Collateral Agent any and all financing
statements, fixture filings, security agreements, pledges, assignments,
endorsements of certificates of title, mortgages, deeds of trust, opinions of
counsel, and all other documents (the "Additional Documents") that Collateral
Agent may reasonably request in form and substance reasonably satisfactory to
Collateral Agent, to create, perfect, and continue perfected or to better
perfect Collateral Agent's Liens in all of the assets of the Company and its
Subsidiaries (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), to create and perfect Liens in favor of
Collateral Agent in any Real Property acquired by the Company or its
Subsidiaries after the Closing Date with a fair market value in excess of
$250,000, and in order to fully consummate all of the transactions contemplated
hereby and under the other Transaction Documents; provided that the foregoing
shall not apply to any Subsidiary of the Company that is a CFC if providing such
documents would result in adverse tax consequences or the costs to the Company
of providing such documents are unreasonably excessive (as determined by
Collateral Agent in consultation with the Company) in relation to the benefits
of Collateral Agent and the Buyers afforded thereby. To the maximum extent
permitted by applicable law, if the Company refuses or fails to execute or
deliver any reasonably requested Additional Documents within a reasonable period
of time following the request to do so, the Company hereby authorizes Collateral
Agent to execute any such Additional Documents in the Company's or its
Subsidiary's name, as applicable, and authorizes Collateral Agent to file such
executed Additional Documents in any appropriate filing office. In furtherance
and not in limitation of the foregoing, the Company shall take such actions as
Collateral Agent may reasonably request from time to time
 
 
- 19 -

--------------------------------------------------------------------------------

 

to ensure that the Obligations are secured by substantially all of the assets of
the Company and its Subsidiaries and all of the outstanding capital Stock of the
Company's Subsidiaries (subject to exceptions and limitations contained in the
Transaction Documents with respect to CFCs).
 
(xii)          Location of Inventory and Equipment. Keep the Company’s and its
Subsidiaries' Inventory and Equipment (other than (A) vehicles and Equipment out
for repair, (B) Inventory in transit and (C) other Inventory and Equipment with
a fair market value in the aggregate not in excess of $500,000) only at the
locations identified on Schedule 4(x) and their chief executive offices only at
the locations identified on Schedule 4(f)(ii); provided, however, that the
Company may amend Schedule 4(x) or Schedule 4(f)(ii) so long as such amendment
occurs by written notice to Collateral Agent not less than 10 days prior to the
date on which such Inventory or Equipment is moved to such new location or such
chief executive office is relocated and so long as such new location is within
the continental United States.


(xiii)         Assignable Material Contracts. Use commercially reasonable
efforts to ensure that any Material Contract entered into after the Closing Date
by the Company or one of its Subsidiaries that generates or, by its terms, will
generate revenue, permits the assignment of such agreement (and all rights of
the Company or such Subsidiary, as applicable, thereunder) to the Company’s or
such Subsidiary's lenders or an agent for any lenders (and any transferees of
such lenders or such agent, as applicable).


(b)            Negative Covenants. The Company covenants and agrees that it will
not and will not permit any of its Subsidiaries to do any of the following:


(i)             Indebtedness. Create, incur, assume, suffer to exist, guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness, except for Permitted Indebtedness.


(ii)            Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.


(iii)           Restrictions on Fundamental Changes.


(A)           Other than in order to consummate a Permitted Acquisition, enter
into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock, except for any merger between the Company and its
Subsidiaries so long as the Company is the surviving entity of any such merger,


(B)            Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (1) the liquidation or dissolution of non-operating
Subsidiaries of the Company with nominal assets and nominal liabilities, (2) the
liquidation or dissolution of the Company’s wholly-owned Subsidiaries so long as
all of the assets (including any interest in any Stock) of such liquidating or
dissolving Subsidiary are transferred to the Company, or

 
- 20 -

--------------------------------------------------------------------------------

 

(C)           With respect to the Company and its Subsidiaries, suspend or go
out of a substantial portion of its or their business, except as permitted
pursuant to clauses (a) or (b) above or in connection with the transactions
permitted pursuant to Section 5(b)(iv).


(iv)           Disposal of Assets. Other than Permitted Dispositions or
transactions expressly permitted by Sections 5(b)(iii) or 5(b)(x), convey, sell,
lease, license, assign, transfer, or otherwise dispose of (or (other than in
connection with the exercise by the Company of its option to prepay the
Subordinated Debt in part or in full in accordance with Section 2(g)(i) and the
terms of the Subordination Agreement) enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of the
Company’s or its Subsidiaries assets.


(v)            Change Name. Change the Company’s or any of its Subsidiaries'
name, organizational identification number, state of organization or
organizational identity; provided, however, that the Company or any of its
Subsidiaries may change its name upon at least 10 days prior written notice to
Collateral Agent of such change.


(vi)           Nature of Business. Make any change in the nature of its or their
business as described in Schedule 5(b)(vi) or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided, however, that the foregoing shall not prevent the Company and its
Subsidiaries from engaging in any business that is reasonably related or
ancillary to its or their business or acquiring assets that are reasonably
related or ancillary to its or their business, allowing for reasonable expansion
and diversification of products and lines of business.


(vii)          Prepayments and Amendments.


(A)           Except in connection with Refinancing Indebtedness permitted by
Section 5(b)(i),


(1)            optionally prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of the Company or its Subsidiaries, other than (I) the
Subordinated Debt in accordance with this Agreement and the Subordination
Agreement, (II) payments to WFCF in accordance with the Senior Debt Documents
and the Subordination Agreement, and (III) Permitted Intercompany Advances, or


(2)            make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions, or


(B)           Directly or indirectly, amend, modify, or change any of the terms
or provisions of


(1)            any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (I) the Subordinated
Debt in accordance with this Agreement, (II) Permitted Intercompany Advances,
and (III)
 
 
- 21 -

--------------------------------------------------------------------------------

 

Indebtedness permitted under clauses (c), (f), (h), (j) and (k) of the
definition of Permitted Indebtedness, or
 
(2)            the Governing Documents of the Company or any of its Subsidiaries
if the effect thereof, either individually or in the aggregate, would reasonably
be expected to be materially adverse to the interests of the Buyer.


(viii)         Change of Control. Cause, permit, or suffer, directly or
indirectly, any Change of Control.


(ix)            Accounting Methods. Modify or change its fiscal year or its
method of accounting (other than as may be required to conform to GAAP).


(x)             Investments; Controlled Investments.


(A)           Except for Permitted Investments, directly or indirectly, make or
acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment.


(B)            Other than (1) amounts deposited into Deposit Accounts specially
and exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the Company's or its Subsidiaries' employees, (2) an
aggregate amount of not more than $250,000 (calculated at current exchange
rates) at any one time, in the case of Subsidiaries of the Company that are
CFCs), and (3) an aggregate amount of not more than $100,000 at any one time, in
the case of the Company and its Subsidiaries (other than those Subsidiaries that
are CFCs), make, acquire, or permit to exist Permitted Investments consisting of
cash, Cash Equivalents, or amounts credited to Deposit Accounts or Securities
Accounts unless the Company or its Subsidiary, as applicable, and the applicable
bank or securities intermediary have entered into Control Agreements with or for
the benefit of Collateral Agent governing such Permitted Investments in order to
perfect (and further establish) Collateral Agent's Liens in such Permitted
Investments (provided that the Company is not a party to a Control Agreement
with any member of the Senior Lender Group in respect of such Permitted
Investments, and the entry into such a Control Agreement with Collateral Agent
is permitted under the Subordination Agreement). Except as provided in clauses
(1) and (2) above, the Company shall not and shall not permit its Subsidiaries
to establish or maintain any Deposit Account or Securities Account unless
Collateral Agent shall have received a Control Agreement in respect of such
Deposit Account or Securities Account (provided that the Company is not a party
to a Control Agreement with any member of the Senior Lender Group in respect of
such Deposit Account or Securities Account, and the entry into such a Control
Agreement with Collateral Agent is permitted under the Subordination Agreement).


(xi)           Use of Proceeds. Use the proceeds of any loan made hereunder for
any purpose other than (A) on the Closing Date, (1) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facility, and (2) to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Transaction Documents, and the transactions contemplated
hereby and thereby, and (B) thereafter, consistent with the terms and conditions
hereof, for their lawful and
 
 
- 22 -

--------------------------------------------------------------------------------

 

permitted purposes (including that no part of the proceeds of the loans made to
the Company will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors of the United States Federal Reserve).
 
(xii)          Limitation on Issuance of Stock. Except for the issuance or sale
of common Stock or Permitted Preferred Stock by the Company, issue or sell or
enter into any agreement or arrangement for the issuance and sale of any of its
Stock.


(xiii)         Consignments. Consign any of its or their Inventory with a value
in excess of $250,000 in the aggregate or sell any of its or their Inventory
with a value in excess of $250,000 in the aggregate on bill and hold, sale or
return, sale on approval, or other conditional terms of sale.


(xiv)         Inactive Subsidiary. Permit the Inactive Subsidiary to (A) incur
any liabilities, (B) own or acquire any asset, or (C) engage in any operations
or business.


(c)            Financial Covenants. The Company covenants and agrees that it:


(i)             Fixed Charge Coverage Ratio. Will have a Fixed Charge Coverage
Ratio, measured on a month-end basis (commencing with the fiscal month ending
April 24, 2011), of at least 1.10:1.00 for the 12 month period ending on such
month-end.


(ii)            Capital Expenditures. Will not make Capital Expenditures
(excluding the amount, if any, of Capital Expenditures made with Net Cash
Proceeds that are permitted pursuant to the Senior Credit Agreement) in any
fiscal year in excess of the amount set forth in the following table for the
applicable period:


 
Fiscal Year 2011
Fiscal Year 2012
Fiscal Year 2013
Fiscal Year 2014
Fiscal Year 2015
$4,400,000
$4,400,000
$7,700,000
$7,700,000
$7,700,000



(d)            Form D and Blue Sky. The Company agrees to file a Form D with
respect to the Warrants and Warrant Shares as required under Regulation D and to
provide a copy thereof to each Buyer promptly after such filing. The Company
shall, on or before the Closing Date, take such action, at the Company’s sole
expense, as the Company shall reasonably determine is necessary in order to
obtain an exemption for or to qualify the Offered Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification) and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. At the Company’s sole expense,
the Company shall make all filings and reports relating to the offer and sale of
the Offered Securities required under applicable securities or “Blue Sky” laws
of the states of the United States following the Closing Date.


(e)            Disclosure of Transactions and Other Material Information. The
Company and each Buyer hereunder will consult with each other on any press
releases or public announcements pertaining to the Transactions, and the party
issuing any such press release shall
 
 
- 23 -

--------------------------------------------------------------------------------

 

provide a copy of such release to the other parties hereto within two (2)
Business Days of the issuance of such press release. For the avoidance of doubt,
the Company may issue any such press release as may be required by applicable
Law or by obligations pursuant to any listing agreement with any exchange
without any prior consultation with either Buyer.
 
(f)             Reservation of Shares. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance as Warrant Shares, no less than the maximum number of shares of Common
Stock then issuable upon exercise of the outstanding Warrants.


(g)            SBA Covenants. The Company shall permit any authorized
representatives of the Buyers (including the SBA) to visit and inspect any of
the properties of the Company, including its financial and accounting records;
to examine, to make copies and to make extracts therefrom, and to discuss its
affairs, finances and business with its officers and certified public
accountants, at such reasonable times during normal business hours and as often
as may be reasonably requested (provided that, in the absence of an Event of
Default, no more than two visits and inspections during each calendar year shall
be at the Company’s expense not to exceed $2,500 per visit and/or
inspection) upon reasonable notice to Company; and to observe the Board at its
annual and special meetings, with the Company to bear the expense of such
observation only if such annual or special meeting is not held within 100 miles
of 107 West Franklin Street, Elkhart, Indiana.


6.             EVENTS OF DEFAULT.


Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:


(a)            If the Company fails to pay when due and payable, or when
declared due and payable, (i) all or any portion of the Obligations consisting
of interest, fees, or charges due the Buyers, reimbursement of Reimbursable
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, or (ii)
all or any portion of the principal of the Subordinated Debt;


(b)            If the Company or any of its Subsidiaries:


(i)             fails to perform or observe any covenant or other agreement
contained in any of (A) Sections 5(a)(i), 5(a)(ii) (solely if the Company is not
in good standing in its jurisdiction of organization), 5(a)(v), 5(a)(vi) (solely
if the Company refuses to allow Collateral Agent or its representatives or
agents to visit the Company's properties, inspect its assets or books or
records, examine and make copies of its books and records, or discuss the
Company’s affairs, finances, and accounts with officers and employees of the
Company), 5(a)(ix), 5(a)(x), or 5(a)(xii) of this Agreement, (B) Sections
5(b)(i) through 5(b)(xiv) of this Agreement, (C) Section 5(c) of this Agreement,
or (D) Section 6 of the Security Agreement;

 
- 24 -

--------------------------------------------------------------------------------

 

(ii)            fails to perform or observe any covenant or other agreement
contained in any of Sections 5(a)(ii) (other than if the Company is not in good
standing in its jurisdiction of organization), 5(a)(iii), 5(a)(iv), 5(a)(vii),
5(a)(xi) and 5(f) of this Agreement and such failure continues for a period of
10 days after the earlier of (A) the date on which such failure shall first
become known to any officer of the Company or (B) the date on which written
notice thereof is given to the Company by a Buyer; or


(iii)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Transaction Documents, in
each case, other than any such covenant or agreement that is the subject of
another provision of this Section 6 (in which event such other provision of this
Section 6 shall govern), and such failure continues for a period of 30 days
after the earlier of (A) the date on which such failure shall first become known
to any officer of the Company or (B) the date on which written notice thereof is
given to the Company by a Buyer;


(c)            If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $500,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against the Company or any of its Subsidiaries, or with respect to any of their
respective assets, and either (i) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which (A)
the same is not discharged, satisfied, vacated, or bonded pending appeal, or (B)
a stay of enforcement thereof is not in effect, or (ii) enforcement proceedings
are commenced upon such judgment, order, or award;


(d)            If an Insolvency Proceeding is commenced by the Company or any of
its Subsidiaries;


(e)            If an Insolvency Proceeding is commenced against the Company or
any of its Subsidiaries and any of the following events occur: (i) the Company
or such Subsidiary consents to the institution of such Insolvency Proceeding
against it, (ii) the petition commencing the Insolvency Proceeding is not timely
controverted, (iii) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (iv) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, the Company or its Subsidiary, or (v) an order for
relief shall have been issued or entered therein;


(f)            If the Company or any of its Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of the business affairs of the Company and its
Subsidiaries, taken as a whole;


(g)            If there is a default in one or more agreements to which the
Company or any of its Subsidiaries is a party with one or more third Persons
relative the Company's or any of its Subsidiaries' Indebtedness involving an
aggregate amount of $500,000 or more (excluding the Senior Debt Documents), and
such default (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of the Company's or its Subsidiary's obligations
thereunder;

 
- 25 -

--------------------------------------------------------------------------------

 

(h)            If any warranty, representation, certificate, statement, or
Record made herein or in any other Transaction Document or delivered in writing
to Collateral Agent or any Buyer in connection with this Agreement or any other
Transaction Document proves to be untrue in any material respect (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;


(i)             If the Security Agreement or any other Transaction Document that
purports to create a Lien, shall, for any reason, fail or cease to create a
valid and perfected (to the extent perfection is required by this Agreement or
any other Transaction Document) and, except to the extent of Permitted Liens
which are permitted purchase money Liens or the interests of lessors under
Capital Leases, Lien on the Collateral covered thereby, except (i) as a result
of a disposition of the applicable Collateral in a transaction permitted under
this Agreement, or (ii) as the result of an action or failure to act on the part
of Collateral Agent; or


(j)             The validity or enforceability of any Transaction Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Collateral Agent or any Buyer) be declared to be
null and void, or a proceeding shall be commenced by the Company or its
Subsidiaries, or by any Governmental Authority having jurisdiction over the
Company or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or the Company or its Subsidiaries shall deny that the
Company or such Subsidiary has any liability or obligation purported to be
created under any Transaction Document.


7.             REMEDIES.


(a)            Rights and Remedies. Upon the occurrence and during the
continuation of an Event of Default, Collateral Agent may, acting in accordance
with the provisions of Section 10(b) of this Agreement, (by written notice to
the Company), in addition to any other rights or remedies provided for hereunder
or under any other Transaction Document or by applicable law, do any one or more
of the following:


(i)             declare the Subordinated Debt, whether evidenced by this
Agreement or by any of the other Transaction Documents, immediately due and
payable, whereupon the same shall become and be immediately due and payable and
the Company shall be obligated to repay all of such Subordinated Debt in full,
without presentment, demand, protest, or further notice or other requirements of
any kind, all of which are hereby expressly waived by the Company;


(ii)            exercise all other rights and remedies available to Collateral
Agent or the Buyers under the Transaction Documents or applicable law.


The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 6(d) or Section 6(e), in addition to the
remedies set forth above, without any notice to the Company or any other Person
or any act by Collateral Agent or any Buyer, the Subordinated Debt, inclusive of
all accrued and unpaid interest thereon and all fees and all other amounts owing
under this Agreement or under any of the other Transaction Documents, shall
 
 
- 26 -

--------------------------------------------------------------------------------

 

automatically and immediately become due and payable and the Company shall be
obligated to repay all of such Subordinated Debt in full, without presentment,
demand, protest, or notice of any kind, all of which are expressly waived by the
Company.
 
(b)            Remedies Cumulative. The rights and remedies of the Collateral
Agent and the Buyers under this Agreement, the other Transaction Documents, and
all other agreements shall be cumulative. The Collateral Agent and the Buyers
shall have all other rights and remedies not inconsistent herewith as provided
under the Code, by law, or in equity. No exercise by the Collateral Agent or the
Buyers of one right or remedy shall be deemed an election, and no waiver by the
Collateral Agent or the Buyers of any Event of Default shall be deemed a
continuing waiver. No delay by the Collateral Agent or the Buyers shall
constitute a waiver, election, or acquiescence by any of them.


8.             CONDITIONS OF SALE AND PURCHASE.


(a)            Conditions to the Obligations of Each Party. The respective
obligations of each party to this Agreement are subject to the satisfaction or
waiver at or before the Closing Date of each of the following conditions:


(i)             Governmental Filings and Consents. All material governmental
consents, orders and approvals legally required for the consummation of the
transactions contemplated hereby shall have been obtained and be in full force
and effect.


(ii)            No Injunctions or Restraints. No court or other Governmental
Authority having jurisdiction over the Company or any Buyer shall have
instituted, enacted, issued, promulgated, enforced or entered any Requirement of
Law (whether temporary, preliminary or permanent) that is then in effect and
that (i) has the effect of making illegal or otherwise prohibiting or
invalidating consummation of any of the Transactions or any provision of this
Agreement or any of the other Transaction Documents or (ii) seeks to restrain,
prohibit or invalidate the consummation of any of the Transactions or to
invalidate any provision of this Agreement or any of the other Transaction
Documents.


(iii)           Closing of Senior Debt Transaction. The Company shall have
consummated the Senior Debt Transaction.


(b)            Conditions to Obligations of the Company. The obligation of the
Company hereunder to issue and sell the Notes and Warrants to each Buyer at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing each Buyer with prior written notice thereof:


(i)             Each Buyer shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company.

 
- 27 -

--------------------------------------------------------------------------------

 

(ii)            Each Buyer shall have delivered to the Company the Purchase
Price for the Note and Warrant being purchased by such Buyer at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company.


(iii)           Each Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.


(c)            Conditions to Obligations of Each Buyer. The obligation of the
Buyers hereunder to purchase the Notes and Warrants at the Closing is subject to
the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Buyers’ sole benefit and
may be waived by each Buyer in its discretion at any time by providing the
Company with prior written notice thereof:


(i)             The Company shall have duly executed and delivered (a) each of
the Transaction Documents to which it is a party, (b) the Notes (in such
principal amount as is set forth across from each Buyer’s name in column (3) of
the Schedule of Buyers) being purchased by each Buyer at the Closing pursuant to
this Agreement, and (c) the Warrants (exercisable for the number of shares of
Common Stock as is set forth across from each Buyer’s name in column (4) of the
Schedule of Buyers) being purchased by each Buyer at the Closing pursuant to
this Agreement.


(ii)            Each of the representations and warranties of the Company shall
be true and correct in all material respects (except that each of such
representations and warranties that is qualified as to materiality shall be true
and correct in all respects) on and as of the Closing Date as if made on and as
of such date, other than representations and warranties which address matters
only as of a certain date, which shall be true and correct as of such certain
date.


(iii)           The Company shall have delivered the opinion of McDermott Will &
Emery LLP, the Company’s outside counsel, and of Warrick & Boyn, LLP, special
Indiana counsel to the Company, each dated as of the Closing Date, and each form
and substance reasonably satisfactory to the Buyers.


(iv)           The Company shall have paid, in accordance with Section 11(g),
all Reimbursable Expenses for which appropriate invoices and documentation had
been submitted prior to the Closing Date.


(v)            The Company shall have delivered fully executed and completed SBA
Forms 480, 652, 1031, the SBIC Side Letter and such other forms as reasonably
required in a form acceptable to Northcreek.


(vi)           The Company shall have fulfilled, to the satisfaction of each
Buyer, of each of the conditions precedent set forth on Schedule 8(b)(iv) (the
making of such initial extension of credit by a Buyer being conclusively deemed
to be its satisfaction or waiver of the conditions contained in such Schedule).

 
- 28 -

--------------------------------------------------------------------------------

 

(vii)          The Company shall have delivered such other documents as may be
reasonably requested by Buyers.


9.             WAIVERS; INDEMNIFICATION.


(a)            Demand; Protest; etc. The Company waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by
Collateral Agent on which the Company may in any way be liable.


(b)            Collateral Agent’s Liability for Collateral. The Company hereby
agrees that: (a) so long as Collateral Agent complies with its obligations, if
any, under the Code, neither the Collateral Agent nor any Buyer shall in any way
or manner be liable or responsible for: (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by the Company.


(c)            Indemnification by the Company. The Company agrees to indemnify
the Buyers and their Affiliates and hold the Buyers and their Affiliates
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind (including, without limitation, the reasonable fees and
disbursements of the Buyers’ counsel in connection with any investigative,
administrative or judicial proceeding), which may be incurred by the Buyers or
their Affiliates as a result of any claims made against the Buyers or their
Affiliates by any person that relate to or arise out of (i) any breach by the
Company of any of its representations, warranties or covenants contained in this
Agreement or in the Transaction Documents, or (ii) any litigation, investigation
or proceeding instituted by any person with respect to this Agreement or the
performance of the transactions contemplated hereby or the Offered Securities
(excluding, however, any such litigation, investigation or proceeding which
arises solely from the acts or omissions of the Buyers or their Affiliates).


(d)            Notification. Any person entitled to indemnification hereunder
(“Indemnified Party”) will (i) give prompt notice to the Company of any third
party claim, action or suit with respect to which it seeks indemnification (the
“Claim”) (but omission of such notice shall not relieve the Company from
liability hereunder except to the extent it is actually prejudiced by such
failure to give notice), specifying in reasonable detail the factual basis for
the Claim, the amount thereof, estimated in good faith, and the method of
computation of the Claim, all with reasonable particularity and containing a
reference to the provisions of this Agreement in respect of which such
indemnification is sought with respect to the Claim, and (ii) unless in such
Indemnified Party’s reasonable judgment a conflict of interest may exist between
such Indemnified Party and the Company with respect to such claim, permit the
Company to assume the defense of the Claim with counsel reasonably satisfactory
to the Indemnified Party. The Indemnified Party shall cooperate fully with the
Company with respect to the defense of the Claim and, if the Company elects to
assume control of the defense of the Claim, the Indemnified Party shall have the
right to participate in the defense of the Claim at its own expense. If the
Company does not elect to assume control or otherwise participate in the defense
of the Claim,
 
 
- 29 -

--------------------------------------------------------------------------------

 

then the Indemnified Party may defend through counsel of its own choosing. If
such defense is not assumed by the Company, the Company will not be subject to
any liability under this Agreement or otherwise for any settlement made without
its consent (but such consent will not be unreasonably withheld or delayed). If
the Company elects not to or is not entitled to assume the defense of a Claim,
it will not be obligated to pay the fees and expenses of more than one counsel
for all Indemnified Parties with respect to the Claim, unless an actual conflict
of interest exists between such Indemnified Party and any other of such
Indemnified Parties with respect to the Claim, in which event the Company will
be obligated to pay the fees and expenses of such additional counsel or
counsels.
 
10.           COLLATERAL AGENT


(a)            Each Buyer hereby (i) appoints Collateral Agent as the collateral
agent hereunder and under the Security Documents, and (ii) authorizes the
Collateral Agent (and its officers, directors, employees and agents) to take
such action on such Buyer’s behalf in accordance with the terms hereof and
thereof. The Collateral Agent shall not have, by reason hereof or any of the
other Security Documents, a fiduciary relationship in respect of any Buyer.
Neither the Collateral Agent nor any of its officers, directors, employees and
agents shall have any liability to any Buyer for any action taken or omitted to
be taken in connection herewith or any other Security Document except to the
extent caused by its own gross negligence or willful misconduct, and each Buyer
agrees to defend, protect, indemnify and hold harmless the Collateral Agent and
all of its officers, directors, employees and agents (collectively, the
“Collateral Agent Indemnitees”) from and against any losses, damages,
liabilities, obligations, penalties, actions, judgments, suits, fees, costs and
expenses (including, without limitation, reasonable attorneys’ fees, costs and
expenses) incurred by such Collateral Agent Indemnitee, whether direct, indirect
or consequential, arising from or in connection with the performance by such
Collateral Agent Indemnitee of the duties and obligations of Collateral Agent
pursuant hereto or any of the Security Documents.


(b)            The Collateral Agent shall only take any action or exercise any
rights, or refrain from taking any action or exercising any rights, available to
it under this Agreement or any of the Transaction Documents on the direction of
a Majority of the Holders of the Subordinated Debt. The Collateral Agent shall
be entitled to rely upon any written notices, statements, certificates, orders
or other documents or any telephone message believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper person,
and with respect to all matters pertaining to this Agreement or any of the other
Transaction Documents and its duties hereunder or thereunder, upon advice of
counsel selected by it.


(c)            The Collateral Agent (i) may resign from the performance of all
its functions and duties hereunder and under the Notes and the Security
Documents at any time by giving at least ten (10) Business Days prior written
notice to the Company and each holder of the Notes and (ii) the Collateral Agent
shall immediately resign if Northcreek, or one of its Affiliates, is no longer a
holder of a Note. Such resignation shall take effect upon the acceptance by a
successor Collateral Agent of appointment as provided below. Upon any such
notice of resignation, a Majority of the Holders of the Subordinated Debt shall
appoint a successor Collateral Agent within ten (10) Business Days. Upon the
acceptance of the appointment as Collateral Agent, such successor Collateral
Agent shall succeed to and become vested with all
 
 
- 30 -

--------------------------------------------------------------------------------

 

the rights, powers, privileges and duties of the retiring Collateral Agent, and
the retiring Collateral Agent shall be discharged from its duties and
obligations under this Agreement, the Notes and the other Security Documents.
After any Collateral Agent’s resignation hereunder, the provisions of this
Section 10 shall inure to its benefit. If a successor Collateral Agent shall not
have been so appointed within said ten (10) Business Day period, the retiring
Collateral Agent shall then appoint a successor Collateral Agent who shall serve
until such time, if any, as a Majority of the Holders of the Subordinated Debt
appoint a successor Collateral Agent as provided above.
 
11.           MISCELLANEOUS.


(a)            Action by Buyers. Except for circumstances where unanimous
consent is explicitly required in this Agreement or the Transaction Documents,
no holder of a Note may take any action or exercise any rights, or refrain from
taking any action or exercising any rights, available to it under this Agreement
or any of the Transaction Documents without the consent or direction of at least
a Majority of the Holders of the Subordinated Debt. Notwithstanding anything to
the contrary provided herein, the following actions require unanimous consent of
the Buyers: (i) waiver of any of the conditions set forth in Section 8(a) or
Section 8(c) hereof; (ii) declaring an Event of Default or sending a notice of
default to the Company pursuant to Section 7; (iii) any reduction the principal
balance outstanding under any Note; (iv) subject to the provisions of Sections
2(f)(i) and 2(f)(iii), any reduction of or increase in the interest rate
applicable to all or any portion of the Subordinated Debt; (v) subject to the
provisions of Section 6(g), any extension or acceleration of the Maturity Date
of the Subordinated Debt; (vi) any modification of the scheduled payment of
principal or interest on the Subordinated Debt; (vii) any release or
modification of any Lien securing any of the Subordinated Debt; (viii) the
taking of any other action that would have an adverse effect on all or any of
the holders of the Subordinated Debt with regard to the Subordinated Debt; or
(ix) any amendment to or modification of this Section 11(a). No Buyer shall be
liable to any other Buyer by reason of any act, or failure to act, with respect
to any matter requiring a Majority of the Holders of the Subordinated Debt in
connection with this Agreement or any of the Transaction Documents. If at any
time a deadlock among the Buyers occurs with regard to any matter requiring
their consent (regardless of whether the consent required is unanimous or a
Majority of the Holders of the Subordinated Debt), then Tontine or its
Affiliates may, at its or their sole option, upon written notice (or waiver
thereof) to the holders of the other Notes, purchase all of the Notes held by
any other holder not in agreement with Tontine for an amount equal to one
hundred two and one half percent (102.5%) of the principal amount of such Notes,
which amount shall be delivered by Tontine to the selling Buyer or Buyers in
cash within ten (10) Business Days of Tontine’s election to purchase such Notes
pursuant to this Section 11(a).


(b)            Survival. The respective representations, warranties, covenants
and agreements of the Company and the Buyers set forth in this Agreement or any
other Transaction Document or in any exhibit, schedule, certificate or
instrument attached or delivered pursuant hereto or thereto or in connection
with the Transaction contemplated by this Agreement (except covenants and
agreements which are expressly required to be performed and are performed in
full on or prior to the Closing Date) shall survive the Closing and the
consummation of the Transactions contemplated by this Agreement. Notwithstanding
anything to the contrary in the
 
 
- 31 -

--------------------------------------------------------------------------------

 

previous sentence, any claim for indemnification hereunder asserted in writing
on or before the applicable deadline described in the preceding sentence shall
survive, and the representation, warranty, covenant and/or agreement referenced
in such claim shall survive for purposes of such claim, until finally resolved
or judicially determined. Each Buyer agrees that any claim by the Buyers with
respect to any breach of such representations, warranties, covenants and/or
agreements of the Company may only be made with unanimous approval of all
Buyers, and the amount, net of fees and expenses reasonably incurred in
connection with the making, pursuing and resolution of such claim, of any
recovery pursuant thereto shall be shared ratably among all of the Buyers.
 
(c)            Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Illinois, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Illinois or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Illinois. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Chicago, State of Illinois for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(d)            Severability. The provisions of this Agreement are severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions of this Agreement. If any provision of
this Agreement, or the application of that provision to any Person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision will be substituted for that provision in order to carry out, so far
as may be valid and enforceable, the intent and purpose of the invalid or
unenforceable provision, and (ii) the remainder of this Agreement and the
application of that provision to other Persons or circumstances will not be
affected by such invalidity or unenforceability, nor will such invalidity or
unenforceability affect the validity or enforceability of that provision, or the
application of that provision, in any other jurisdiction.


(e)            Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
(including that certain letter of intent dated February 28, 2011 and that
certain commitment letter dated March 15, 2011) among the Buyers, the Company,
their Affiliates and Persons acting on their behalf
 
 
- 32 -

--------------------------------------------------------------------------------

 

with respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein, none
of the Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and each
Buyer, and any amendment to this Agreement made in conformity with the
provisions of this Section 11(e) shall be binding on all Buyers and holders of
Offered Securities, as applicable. No provision hereof may be waived other than
by an instrument in writing signed by the party against whom enforcement is
sought and then only to the specific purpose, extent and instance so provided.
No such amendment shall be effective to the extent that it applies to less than
all of (i) the holders of the Notes then outstanding or (ii) the holders of the
Warrants then outstanding.
 
(f)            Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:


If to the Company:


Patrick Industries, Inc.
107 W. Franklin Street
P.O. Box 638
Elkhart, Indiana 46515-0638

 
Telephone:
(574) 294-7511

 
Facsimile:
(574) 522-5213

 
Attention:
Mr. Andy L. Nemeth



With a copy (for informational purposes only) to:


McDermott Will & Emery LLP
227 West Monroe Street
Chicago, Illinois 60606

 
Telephone:
(312) 984-7546

 
Facsimile:
(312) 984-7700

 
Attention:
John P. Hammond, Esq.



If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with a copy to such Buyer’s counsel as set forth on the
Schedule of Buyers attached hereto, or to such other address and/or facsimile
number and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) Business Days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an
 
 
- 33 -

--------------------------------------------------------------------------------

 

overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or deposit with an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
(g)            Expenses. Except as otherwise specified in this Section 11(g),
all costs and expenses incurred in connection with this Agreement, the
Transaction Documents and the Transactions shall be paid by the party incurring
such cost or expense. The Company shall promptly reimburse, upon presentation of
appropriate invoices and documentation therefore, (i) Tontine, for all
Reimbursable Expenses incurred by or on behalf of Tontine or its Affiliates,
(ii) Northcreek, for all Reimbursable Expenses incurred by or on behalf of
Northcreek or its Affiliates, and (iii) the Collateral Agent, for all
Reimbursable Expenses incurred by or on behalf of the Collateral Agent or its
Affiliates. For purposes of this Agreement, “Reimbursable Expenses” shall mean
all reasonable documented out-of-pocket fees and expenses incurred by or on
behalf of Tontine, Northcreek or their respective Affiliates, whether incurred
before or after the date hereof, in connection with their due diligence
investigation of the Company, the preparation, review, delivery and performance
of this Agreement and the other Transaction Documents, and the consummation of
the Transactions and related preparations therefor, including all reasonable
documented fees and expenses of counsel, accountants, experts and consultants to
Tontine, Northcreek and their respective Affiliates. At or prior to the Closing,
the Company shall have paid in accordance with this Section 11(g) all
Reimbursable Expenses for which appropriate invoices and documentation had been
submitted prior to such date. The parties acknowledge that this provision is an
integral part of the agreements contained herein.


(h)            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of each Buyer. No Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the
Company; provided, however, that (i) each Buyer may assign, without the prior
written consent of the Company, this Agreement and its rights and obligations
hereunder to an Affiliate of such Buyer, and (ii) after the Closing, a Buyer may
assign some or all of its rights hereunder in connection with the transfer of
any of its Notes or Warrants in accordance with the terms of Section 3(h) hereof
without the consent of the Company, and, in each such event, such assignee shall
be deemed to be a Buyer hereunder with respect to such assigned rights.


(i)             No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that the provisions of this Agreement relating to
the expense reimbursement provisions contemplated by Section 11(g) of this
Agreement are intended to benefit, and be fully enforceable against the Company
by, Tontine and Northcreek.


(j)             Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 
- 34 -

--------------------------------------------------------------------------------

 

(k)            Schedules. The schedules shall be construed with and as an
integral part of this Agreement to the same extent as if the same has been set
forth verbatim herein. Any matter disclosed shall not be deemed to be an
admission or representation as to the materiality of the item so disclosed.


(l)             Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to
specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.


(m)           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


(n)            Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. The decision of each Buyer to enter into to this Agreement
has been made by such Buyer independently of any other Buyer. Nothing contained
herein or in any other Transaction Document, and no action taken by any Buyer
pursuant hereto or thereto, shall be deemed to constitute the Buyers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Buyers are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Company acknowledges that the Buyers are not
acting in concert or as a group, and the Company will not assert any such claim,
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Buyer confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors, and has not relied upon or consulted any
legal, financial or other advisors to the Company. The Company has elected to
provide all Buyers with the same terms and Agreement for the convenience of the
Company and not because it was required or requested to do so by the Buyers.
Each Buyer shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents in accordance with the terms and conditions
hereof and thereof.


(o)            Construction; Interpretation; Certain Terms. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Section, schedule,
exhibit, recital and party references are to this Agreement unless otherwise
stated. The words “hereof,” “herein,” “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular section or
provision of this Agreement, and reference to a particular section of this
Agreement shall include all subsections thereof. No party, nor its counsel,
shall be deemed the drafter of this Agreement for purposes of construing the
provisions of this Agreement. The terms “include,” “includes” and “including” as
used in this Agreement shall mean “include, without limitation,” “includes,
without limitation” and “including, without limitation,” respectively, and shall
not be deemed to indicate an exhaustive enumeration of the items at issue. All
terms and words used in this
 
 
- 35 -

--------------------------------------------------------------------------------

 

Agreement, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.
 
(p)            Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided, however, that if
the Company notifies the Buyers that the Company requests an amendment to any
provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if either Buyer notifies the Company that the Buyers request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such Accounting Change or in the
application thereof, then the Buyers and the Company agree that they will
negotiate in good faith amendments to the provisions of this Agreement that are
directly affected by such Accounting Change with the intent of having the
respective positions of the Buyers and the Company after such Accounting Change
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon and agreed
to by the Buyers, the provisions in this Agreement shall be calculated as if no
such Accounting Change had occurred; provided, further, that any Operating Lease
(including any Operating Lease that is amended or replaced after the Closing
Date) shall be treated as an Operating Lease for all purposes hereof regardless
of any Accounting Change. When used herein, the term "financial statements"
shall include the notes and schedules thereto. Whenever the term "Company" is
used in respect of a financial covenant or a related definition, it shall be
understood to mean the Company and its Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise.


(q)            Code. Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.


(r)             Counterparts; Effectiveness. This Agreement may be executed in
two or more identical counterparts, all of which shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party. In the event that any signature to
this Agreement or any amendment hereto is delivered by facsimile transmission or
by e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof. No party hereto shall raise the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file to
deliver a signature to this Agreement or any amendment hereto or the fact that
such signature was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation or enforceability of a contract and each party hereto forever waives
any such defense.


[Signature Pages Follow]

 
- 36 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, each Buyer and the Collateral Agent have caused
their respective signature page to this Senior Secured Subordinated Note and
Warrant Purchase Agreement to be duly executed as of the date first written
above.



 
COMPANY:
         
PATRICK INDUSTRIES, INC.
         
By:
 
/s/ Andy L. Nemeth
   
Name:
Andy L. Nemeth
   
Title:
Executive Vice President of Finance,
     
Chief Financial Officer, Secretary and
     
Treasurer



[Signature Page 1 – Secured Senior Subordinated Note and Warrant Purchase
Agreement]

 
 

--------------------------------------------------------------------------------

 



 
TONTINE:
         
TONTINE CAPITAL OVERSEAS
   
MASTER FUND II, L.P.
         
By:
Tontine Asset Associates, L.L.C., its
   
general partner
         
By:
 
/s/ Jeffrey L. Gendell
   
Name:
Jeffrey L. Gendell
   
Title:
Managing Member



[Signature Page 2 – Secured Senior Subordinated Note and Warrant Purchase
Agreement]

 
 

--------------------------------------------------------------------------------

 



 
NORTHCREEK:
             
NORTHCREEK MEZZANINE FUND I, L.P.
             
By:
NMF GP, LLC, its general partner
               
By:
Northcreek Management, Inc.,
     
its manager
                 
By:
  /s/ Barry Peterson        
Name:
Barry Peterson
       
Title:
Vice President
             
COLLATERAL AGENT:
             
NORTHCREEK MEZZANINE FUND I, L.P.
             
By:
NMF GP, LLC, its general partner
               
By:
Northcreek Management, Inc.,
     
its manager
                  By:  
/s/ Barry Peterson
       
Name:
Barry Peterson
       
Title:
Vice President



[Signature Page 3 – Secured Senior Subordinated Note and Warrant Purchase
Agreement]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF BUYERS
 
(1)
(2)
(3)
(4)
(5)
(6)
Buyer
Address and Facsimile Number
Domicile
Principal
Amount of Note
Aggregate
Number of
Warrant Shares
Purchase
Price
Buyer’s Counsel
Address and Facsimile Number
Tontine Capital Overseas Master Fund II, L.P.
55 Railroad Avenue
Greenwich, CT 06830
Telephone: (203) 769-2000
Facsimile: (203) 769-2010
Attn: Mr. Jeffrey L. Gendell
Cayman Islands
$2.5 million
125,000
$2.5 million
Barack Ferrazzano Kirschbaum &
Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, IL 60606
Telephone: (312) 984-3100
Facsimile: (312) 984-3150
Attn: Sarah M. Bernstein, Esq.
           
Northcreek Mezzanine Fund I, L.P.
255 East Fifth Street, Suite 3010
Cincinnati, OH 45202
Telephone: (513) 985-6601
Facsimile: (513) 985-6603
Attn: Barry A. Peterson
Delaware
$2.5 million
125,000
$2.5 million
McGuireWoods LLP
77 West Wacker Drive, Suite 4100
Chicago, IL 60601
Telephone: (312) 849-8170
Facsimile: (312) 698-4548
Attn: Mark A. Kromkowski, Esq.


 
 

--------------------------------------------------------------------------------

 

EXHIBITS


Exhibit A            Defined Terms


Exhibit B            Form of Note


Exhibit C            Form of Warrant


Exhibit D            Form of SBIC Side Letter

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


DEFINED TERMS


"Account" means an account (as that term is defined in the Code).


"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.


"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).


"Acquired Indebtedness" means Indebtedness of a Person whose assets or Stock is
acquired by the Company or any of its Subsidiaries in a Permitted Acquisition;
provided, however, that such Indebtedness (a) is either Purchase Money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.


"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.


"Additional Documents" has the meaning specified therefor in Section 5(a)(xi) of
the Agreement.


“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act as in
effect as on the date hereof.


“Agreement” has the meaning set forth in the introductory paragraph.


"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.


"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which the Company or any of its Subsidiaries or ERISA Affiliates has
been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.


"Board of Directors" means the board of directors (or comparable managers) of
the Company or any committee thereof duly authorized to act on behalf of the
board of directors (or comparable managers).


“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Illinois.

 
- 1 -

--------------------------------------------------------------------------------

 

“Buyer” and “Buyers” has the meaning set forth in the introductory paragraph.


"Capital Expenditures" means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed; provided, however, that
Capital Expenditures shall not include expenditures that are made with proceeds
of insurance settlements, condemnation awards and other settlements in respect
of lost, destroyed, damaged or condemned assets, Equipment or other property to
the extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, Equipment or other property or otherwise to
acquire, maintain, develop, construct, improve, upgrade or repair assets or
properties useful in the business of the Company or its Subsidiaries within 180
days of receipt of such proceeds.


"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.


"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.


"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause (d)
above, or (ii) any other bank organized under the laws of the United States or
any state thereof so long as the full amount maintained with any such other bank
is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or (d)
above, (g) debt securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.

 
- 2 -

--------------------------------------------------------------------------------

 

"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.


"CFC" means a controlled foreign corporation (as that term is defined in the
IRC).


"Change of Control" means that (a) any "person" or "group" (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 30%, or more, of the Stock of the Company having the
right to vote for the election of members of the Board of Directors, (b) a
majority of the members of the Board of Directors do not constitute Continuing
Directors, or (c) the Company fails to own and control, directly or indirectly,
100% of the Stock of each of its Subsidiaries.


“Closing” has the meaning set forth in Section 1(c).


“Closing Date” has the meaning set forth in Section 1(c).


“Code” means the Illinois Uniform Commercial Code, as in effect from time to
time.


"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by the Company or its Subsidiaries in or upon which
a Lien is granted by such Person in favor of Collateral Agent or the Buyers
under any of the Transaction Documents.


"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Company’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to
Collateral Agent.


“Collateral Agent” has the meaning set forth in the introductory paragraph.


“Collateral Agent Indemnitees” has the meaning set forth in Section 10(a).


"Collateral Agent's Liens" means the Liens granted by the Company or its
Subsidiaries to Collateral Agent under the Transaction Documents.


“Common Stock” has the meaning set forth in Section 1(b).


“Company” has the meaning set forth in the introductory paragraph.

 
- 3 -

--------------------------------------------------------------------------------

 

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of the Company to
Collateral Agent.


"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of the Company on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors, but excluding any such individual originally proposed for
election in opposition to the Board of Directors in office at the Closing Date
in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of the Company and whose initial assumption
of office resulted from such contest or the settlement thereof.


"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Collateral Agent, executed and delivered by the Company or one
of its Subsidiaries, Collateral Agent, and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).


"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.


“Default Rate” has the meaning set forth in Section 2(f)(iii).


"Deposit Account" means any deposit account (as that term is defined in the
Code).


"Dollars" or "$" means United States dollars.


"EBITDA" means, with respect to any fiscal period, the Company’s consolidated
net earnings (or loss), minus extraordinary, one-time, or non-recurring gains,
gains on sales of fixed assets, interest income and gain in connection with the
revaluation of warrants to purchase Stock, plus (i) extraordinary, one-time or
non-recurring charges, expenses or losses to the extent such charges, expenses
or losses are non-operating items, (ii) losses on the sale of fixed assets,
(iii) interest expense, (iv) income taxes, (v) depreciation, (vi) amortization,
(vii) Restructuring Charges (as defined in the Senior Credit Agreement), (viii)
Stock option based compensation expenses, deferred compensation expenses and
other non-cash equity based compensation expenses, (iv) losses in connection
with the revaluation of warrants to purchase Stock, (x) fees and expenses
incurred in connection with any Permitted Acquisition (to the extent not
capitalized), and (xi) fees and expenses paid to Existing Lenders under the
Existing Credit Facility on or prior to the Closing Date in an aggregate amount
not to exceed $500,000, for such period, in each case, determined on a
consolidated basis in accordance with GAAP. EBITDA shall be calculated after
giving pro forma effect for any Permitted Acquisition made during such fiscal
period.


"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental
 
 
- 4 -

--------------------------------------------------------------------------------

 

Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials (a) from any assets, properties, or businesses
of any the Company, any Subsidiary of a the Company, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
the Company, any Subsidiary of a the Company, or any of their predecessors in
interest.
 
"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on the
Company or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.


"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.


"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.


"Equipment" means equipment (as that term is defined in the Code).


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.


"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of the Company or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of the Company or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which the Company or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with the
Company or any of its Subsidiaries and whose employees are aggregated with the
employees of the Company or its Subsidiaries under IRC Section 414(o).


“Event of Default” has the meaning set forth in Section 6.


"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.

 
- 5 -

--------------------------------------------------------------------------------

 

"Existing Credit Facility" means the financing provided pursuant to that certain
Credit Agreement dated as of May 18, 2007 among the Company, JPMorgan Chase
Bank, N.A., as agent and a lender, and the other lenders thereto.


"Existing Lenders" means JPMorgan Chase Bank, N.A., as agent and the other
lenders under the Existing Credit Facility.


"Extraordinary Receipts" means any payments received by the Company or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Senior Credit Agreement)
consisting of (a) proceeds of judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, (b) indemnity
payments (other than to the extent such indemnity payments are (i) immediately
payable to a Person that is not an Affiliate of the Company or any of its
Subsidiaries, or (ii) received by the Company or any of its Subsidiaries as
reimbursement for any payment previously made to such Person), (c) any purchase
price adjustment (other than a working capital adjustment) received in
connection with any purchase agreement, and (d) proceeds of life insurance
policies.


"Fixed Charges" means, with respect to any fiscal period and with respect to the
Company determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, and (c) all federal, state, and
local income taxes accrued during such period.


"Fixed Charge Coverage Ratio" means, with respect to the Company and its
Subsidiaries for any period, the ratio of (i) EBITDA for such period minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period to the extent such Capital Expenditures are not
financed with proceeds of Indebtedness, to (ii) Fixed Charges for such period.


"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).


"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.


"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.


"Governmental Authority" means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 
- 6 -

--------------------------------------------------------------------------------

 

"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.


"Inactive Subsidiary" means Adorn Holdings, Inc., a Delaware corporation.


"Indebtedness" as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than (i) trade payables incurred in the ordinary course of
business and repayable in accordance with customary trade practices and (ii)
purchase price holdbacks incurred in the ordinary course of business in respect
of a portion of the purchase price of an asset held back by the buyer in
connection with the unperformed obligations of the seller of such asset), (f)
any Prohibited Preferred Stock of such Person, and (g) any obligation of such
Person guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (f) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation; provided, that Indebtedness shall not
include accrued expenses arising in the ordinary course of business.


"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 
- 7 -

--------------------------------------------------------------------------------

 

"Interest Expense" means, for any period, the aggregate of the interest expense
of the Company for such period, determined on a consolidated basis in accordance
with GAAP.


"Inventory" means inventory (as that term is defined in the Code).


"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.


"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.


"Key Person Life Insurance Policies" means (i) the life insurance policy issued
by Massachusetts Mutual Life Insurance Company with policy number 6 069 237
naming Keith Kankel as the insured, (ii) the life insurance policy issued by
Bankers United Life Assurance Company with policy number D-1 naming Mervin Lung
as the insured, (iii) the life insurance policy issued by Equitable Variable
Life Insurance Company with policy number AA39227508 naming Harold E. Wyland as
the insured, (iv) the life insurance policy issued by Equitable Variable Life
Insurance Company with policy number 37206710 naming Keith V. Kankel as the
insured, (v) the life insurance policy issued by Equitable Variable Life
Insurance Company with policy number 37206713 naming Mervin D. Lung as the
insured, (vi) the life insurance policy issued by Jackson National Life
Insurance Company with policy number 07953170 naming Mervin D. Lung as the
insured, and (vii) the life insurance policy issued by Jackson National Life
Insurance Company with policy number 676114U naming Mervin D. Lung as the
insured.


"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.


“Majority of the Holders of the Subordinated Debt” means: (i) for so long as
Tontine (and its Affiliates) or Northcreek (and its Affiliates) holds Notes
representing at least one-third of the outstanding principal amount of the
Subordinated Debt, the consent or approval of those Persons who hold Notes
representing at least sixty-six and two-thirds percent (66.67%) of the
outstanding principal balance of the Subordinated Debt; and (ii) at all other
times, the consent or approval of those Persons who hold Notes representing
 
 
- 8 -

--------------------------------------------------------------------------------

 

greater than fifty percent (50%) of the outstanding principal balance of the
Subordinated Debt.
 
"Material Adverse Change" means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
the Company and its Subsidiaries, taken as a whole, (b) a material impairment of
the Company’s and its Subsidiaries’ ability to perform their obligations taken
as a whole under the Transaction Documents to which they are parties or of the
Collateral Agent’s or Buyers’ ability to enforce the Obligations or realize upon
the Collateral, or (c) a material impairment of the enforceability or priority
of Collateral Agent's Liens with respect to the Collateral as a result of an
action or failure to act on the part of the Company or its Subsidiaries.


"Material Contract" means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable in any fiscal year to or by such Person or such
Subsidiary of $1,000,000 or more (other than purchase orders in the ordinary
course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary in
the ordinary course of its business upon less than 60 days notice without
penalty or premium), and (ii) all other contracts or agreements, the loss of
which would reasonably be expected to result in a Material Adverse Change.


“Maturity Date” means the fifth anniversary of the Closing Date.


"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.


"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by the Company or its
Subsidiaries in favor of Collateral Agent, in form and substance reasonably
satisfactory to Collateral Agent, that encumber the Real Property Collateral.


"Net Cash Proceeds" means:


(a)            with respect to any sale or disposition by the Company or any of
its Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of the Company or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Collateral Agent or any Buyer and (B)
Indebtedness assumed by the purchaser of such asset) which is required to be,
and is, repaid in connection with such sale or disposition, (ii) reasonable
fees, commissions, and expenses related thereto and required to be paid by the
Company or such Subsidiary in connection with such sale or disposition and (iii)
taxes paid or payable to any taxing authorities by the Company or such
Subsidiary in connection with such sale or disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person
 
 
- 9 -

--------------------------------------------------------------------------------

 

that is not an Affiliate of the Company or any of its Subsidiaries, and are
properly attributable to such transaction;
 
(b)            with respect to the issuance or incurrence of any Indebtedness by
the Company or any of its Subsidiaries, or the issuance by the Company or any of
its Subsidiaries of any shares of its Stock, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of the Company or such Subsidiary in connection with such
issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by the Company
or such Subsidiary in connection with such issuance or incurrence, (ii) taxes
paid or payable to any taxing authorities by the Company or such Subsidiary in
connection with such issuance or incurrence, in each case to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid or payable to a Person that is not an Affiliate of the
Company or any of its Subsidiaries, and are properly attributable to such
transaction; and


(c)            with respect to Extraordinary Receipts, the aggregate amount of
such Extraordinary Receipts after deducting therefrom (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by the Company
or such Subsidiary in connection with such Extraordinary Receipt, (ii) taxes
paid or payable to any taxing authorities by the Company or such Subsidiary in
connection with such Extraordinary Receipt, in each case to the extent, but only
to the extent, that the amounts so deducted are, at the time of receipt of such
case, actually paid or payable to a Person that is not an Affiliate of the
Company or any of its Subsidiaries, and are properly attributable to such
Extraordinary Receipt.


“Northcreek” has the meaning set forth in the introductory paragraph.


“Note” and “Notes” has the meaning set forth in the recitals.


"Obligations" means all loans, debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), premiums, liabilities, obligations (including
indemnification obligations), fees, Reimbursable Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by the Company or any of its Subsidiaries
pursuant to or evidenced by the Agreement or any of the other Transaction
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that the Company is required to pay or reimburse by
the Transaction Documents or by law or otherwise in connection with the
Transaction Documents. Any reference in the Agreement or in the Transaction
Documents to the Obligations shall include all or
 
 
- 10 -

--------------------------------------------------------------------------------

 

any portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.
 
“Offered Securities” has the meaning set forth in the recitals.


"Operating Lease" means any lease characterized as an operating lease in
accordance with GAAP as in effect on the date hereof.


"Patent Security Agreement" has the meaning specified therefor in the Security
Agreement.


"Permitted Acquisition" means any Acquisition so long as:


(a)            no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition and
the proposed Acquisition is consensual,


(b)            no Indebtedness will be incurred, assumed, or would exist with
respect to the Company or its Subsidiaries as a result of such Acquisition,
other than Indebtedness permitted under clause (g) of the definition of
Permitted Indebtedness and no Liens will be incurred, assumed, or would exist
with respect to the assets of the Company or its Subsidiaries as a result or
such Acquisition other than Permitted Liens,


(c)            the Company has provided the Buyers with written confirmation,
supported by reasonably detailed calculations, that on a pro forma basis
(including pro forma adjustments arising out of events which are directly
attributable to such proposed Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period)
created by adding the historical combined financial statements of the Company
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, at the time of such transaction (and after
giving effect thereto), the Company and its Subsidiaries, on a pro forma basis,
will have a Fixed Charge Coverage Ratio for the 12 fiscal month period ended
immediately prior to the proposed date of consummation of such proposed
Acquisition of at least 1.25:1.00,


(d)            the Company has provided each Buyer with its due diligence
package relative to the proposed Acquisition, including forecasted balance
sheets, profit and loss statements, and cash flow statements of the Person or
assets to be acquired, all prepared on a basis consistent with such Person's (or
assets') historical financial statements, together with appropriate supporting
details and a statement of underlying assumptions for the 1 year period
following the date of the proposed Acquisition, on a quarter by quarter basis,

 
- 11 -

--------------------------------------------------------------------------------

 

(e)            the Company has provided Collateral Agent with written notice of
the proposed Acquisition at least 15 Business Days prior to the anticipated
closing date of the proposed Acquisition,


(f)             the assets being acquired (other than a de minimis amount of
assets in relation to the Company's and its Subsidiaries' total assets), or the
Person whose Stock is being acquired, are useful in or engaged in, as
applicable, the business of the Company and its Subsidiaries as described on
Schedule 5(b)(vi) are reasonably related or ancillary thereto, allowing for
reasonable expansion and diversification of products and lines of business,


(g)            the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located within the United
States or the Person whose Stock is being acquired is organized in a
jurisdiction located within the United States,


(h)            the subject assets or Stock, as applicable, are being acquired
directly by the Company or one of its Subsidiaries, and, in connection
therewith, the Company or the applicable Subsidiary shall have complied with
Section 5(a)(x) or 5(a)(xi), as applicable, of the Agreement and, in the case of
an acquisition of Stock, the Company or the applicable Subsidiary shall have
demonstrated to the Buyers that the new Subsidiaries have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Subsidiaries, and


(i)             the purchase consideration payable in respect of all Permitted
Acquisitions (including the proposed Acquisition and including deferred payment
obligations) shall not exceed the sum of (i) $20,000,000 plus (ii) the Net Cash
Proceeds received from any issuance of Stock of the Company or any of its
Subsidiaries that occurs after the Closing Date.


Notwithstanding anything to the contrary contained herein, a “Permitted
Acquisition” also includes any Acquisition not meeting the requirements listed
immediately above, but that is otherwise approved by the holders of the Senior
Debt.


"Permitted Dispositions" means:


(a)            sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business,


(b)            sales of Inventory to buyers in the ordinary course of business,


(c)            the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of the Agreement or the other Transaction
Documents,


(d)            the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,


(e)            the granting of Permitted Liens,

 
- 12 -

--------------------------------------------------------------------------------

 

(f)            the sale or discount, in each case without recourse, of Accounts
arising in the ordinary course of business, but only in connection with the
compromise, settlement or collection thereof,


(g)            any involuntary loss, damage or destruction of property,


(h)            any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property,


(i)             the leasing or subleasing of assets of the Company or its
Subsidiaries in the ordinary course of business and the leasing of real property
owned by the Company consistent with its historical practices to the extent such
real property location is not necessary or useful in the conduct of the
Company’s or its Subsidiaries’ business,


(j)             the sale or issuance of Stock (other than Prohibited Preferred
Stock) of the Company,


(k)            the lapse of registered patents, trademarks and other
intellectual property of the Company and its Subsidiaries to the extent not
economically desirable in the conduct of their business and so long as such
lapse is not materially adverse to the interests of the Buyers,


(l)             [intentionally omitted],


(m)           the making of a Permitted Investment,


(n)            the sale of the owned Real Property located at 44017 US Highway
52 N, New London, North Carolina so long as (i) the purchase price paid in
connection with such sale is not less than $2,000,000 and (ii) not less than 80%
of the purchase price for such sale is paid in cash on the closing date of such
sale, and


(o)            dispositions of assets (other than Accounts, intellectual
property, licenses, Stock of Subsidiaries of the Company, or Material Contracts)
not otherwise permitted in clauses (a) through (m) above so long as made at fair
market value and the aggregate fair market value of all assets disposed of in
all such dispositions since the Closing Date (including the proposed
disposition) would not exceed $10,000,000.


"Permitted Holder" means Tontine Capital Management, L.L.C., Tontine Capital
Partners, L.P., Tontine Capital Overseas Master Fund, LP, Tontine Capital
Overseas Master Fund II, LP and their Affiliates.


"Permitted Indebtedness" means


(a)            Indebtedness evidenced by the Agreement or the other Transaction
Documents,


(b)            Indebtedness set forth on Schedule 4(r) and any Refinancing
Indebtedness in respect of such Indebtedness,

 
- 13 -

--------------------------------------------------------------------------------

 

(c)            Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,


(d)            endorsement of instruments or other payment items for deposit,


(e)            Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; and (iii) unsecured guarantees with respect to Indebtedness of the
Company or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness,


(f)             the Senior Debt,


(g)            Acquired Indebtedness in an amount not to exceed $250,000
outstanding at any one time,


(h)            Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,


(i)             Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to the Company or any of its Subsidiaries, so long
as the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,


(j)             Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called "procurement cards" or "P-cards"), or Cash Management Services, in
each case, incurred in the ordinary course of business,


(k)            unsecured Indebtedness of the Company owing to current and former
employees, officers, or directors (or any spouses, ex-spouses, or estates of any
of the foregoing) incurred in connection with the repurchase or redemption by
the Company of the Stock of the Company that has been issued to such Persons, so
long as (i) no Default or Event of Default has occurred and is continuing or
would result from the incurrence of such Indebtedness, (ii) the aggregate amount
of all such Indebtedness outstanding at any one time does not exceed $250,000,
and (iii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Collateral Agent,


(l)             unsecured Indebtedness of the Company, so long as (i) no Default
or Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness, and (ii) to the extent the aggregate amount of
all such Indebtedness outstanding at any one time does not exceed $250,000 and
(iii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Collateral Agent,

 
- 14 -

--------------------------------------------------------------------------------

 

(m)           Indebtedness owing to each of Massachusetts Mutual Life Insurance
Company, Pacific Fidelity Life Insurance Company, Equitable Variable Life
Insurance Company and Jackson National Life Insurance Company in an aggregate
principal amount not to exceed the aggregate cash surrender value of the Key
Person Life Insurance Policies and secured solely by the Company’s interests in
the Key Person Life Insurance Policies,


(n)            Indebtedness composing Permitted Investments, and


(o)            contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligation of
the Company or the applicable Subsidiary incurred in connection with the
consummation of one or more Permitted Acquisitions.


"Permitted Intercompany Advances" means loans made by the Company or one of its
Subsidiaries to the Company or one of its Subsidiaries.


"Permitted Investments" means:


(a)            Investments in cash and Cash Equivalents,


(b)            Investments in negotiable instruments deposited or to be
deposited for collection in the ordinary course of business,


(c)            advances made in connection with purchases of goods or services
in the ordinary course of business,


(d)            Investments received in settlement of amounts due to the Company
or any of its Subsidiaries effected in the ordinary course of business or owing
to the Company or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of the Company or its Subsidiaries,


(e)            Investments owned by the Company or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1,


(f)            guarantees permitted under the definition of Permitted
Indebtedness,


(g)            Permitted Intercompany Advances,


(h)            Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to the
Company or its Subsidiaries (in bankruptcy of customers or suppliers or
otherwise outside the ordinary course of business) or as security for any such
Indebtedness or claims,


(i)             deposits of cash made in the ordinary course of business to
secure performance of operating leases,

 
- 15 -

--------------------------------------------------------------------------------

 

(j)             non-cash loans to employees, officers, and directors of the
Company or any of its Subsidiaries for the purpose of purchasing Stock in the
Company so long as the proceeds of such loans are used in their entirety to
purchase such stock in the Company,


(k)            Permitted Acquisitions,


(l)             [intentionally omitted],


(m)            Investments resulting from entering into agreements relative to
Indebtedness that is permitted under clause (j) of the definition of Permitted
Indebtedness,


(n)            [intentionally omitted], and


(o)            so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed $500,000 during the term of the Agreement.


"Permitted Liens" means:


(a)            Liens granted to, or for the benefit of, Collateral Agent to
secure the Obligations,


(b)            Liens for unpaid taxes, assessments, or other governmental
charges or levies that either (i) are not yet delinquent, or (ii) do not have
priority over Collateral Agent's Liens and the underlying taxes, assessments, or
charges or levies are the subject of Permitted Protests,


(c)            judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 6(c) of the Agreement,


(d)            Liens set forth on Schedule P-2; provided, however, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 shall only
secure the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,


(e)            the interests of lessors under operating leases and non-exclusive
licensors under license agreements,


(f)             purchase money Liens or the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased or acquired or
any Refinancing Indebtedness in respect thereof,


(g)            Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course
 
 
- 16 -

--------------------------------------------------------------------------------

 

of business and not in connection with the borrowing of money, and which Liens
either (i) are for sums not yet delinquent, or (ii) are the subject of Permitted
Protests,
 
(h)            Liens on amounts deposited to secure the Company's and its
Subsidiaries obligations in connection with worker's compensation or other
unemployment insurance,


(i)             Liens on amounts deposited to secure the Company's and its
Subsidiaries obligations in connection with the making or entering into of bids,
tenders, or leases in the ordinary course of business and not in connection with
the borrowing of money,


(j)             Liens on amounts deposited to secure the Company's and its
Subsidiaries reimbursement obligations with respect to surety or appeal bonds
obtained in the ordinary course of business,


(k)            with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof,


(l)             non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,


(m)           Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,


(n)            rights of setoff or bankers' liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business,


(o)            Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,


(p)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,


(q)            Liens securing the Senior Debt,


(r)             Liens solely on any cash earnest money deposits made by the
Company or any of its Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Investment,


(s)            Liens solely on the Key Person Life Insurance Policies securing
the Indebtedness permitted under clause (m) of the definition of Permitted
Indebtedness,


(t)             Liens assumed by the Company or any of its Subsidiaries in
connection with a Permitted Acquisition that secure Acquired Indebtedness that
is either Purchase Money Indebtedness or a Capital Lease with respect to
Equipment not exceeding $250,000 in the aggregate at any time outstanding, and

 
- 17 -

--------------------------------------------------------------------------------

 

(u)            other Liens which do not secure Indebtedness for borrowed money
or letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $250,000.


"Permitted Preferred Stock" means and refers to any Preferred Stock issued by
the Company (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.


"Permitted Protest" means the right of the Company or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on the Company's or its Subsidiaries' books
and records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by the Company or its Subsidiary,
as applicable, in good faith, and (c) Collateral Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Collateral Agent's Liens.


"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $500,000.


"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.


"Preferred Stock" means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.


"Prohibited Preferred Stock" means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).


"Projections" means the Company's forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with the Company's historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.


"Purchase Money Indebtedness" means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or
 
 
- 18 -

--------------------------------------------------------------------------------

 

within 90 days after, the acquisition of any fixed assets for the purpose of
financing all or any part of the acquisition cost thereof.
 
“Purchase Price” has the meaning set forth in Section 1(d).


"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Company and its Subsidiaries that
is in Deposit Accounts or in Securities Accounts, or any combination thereof,
and which such Deposit Account or Securities Account is maintained by a branch
office of the bank or securities intermediary located within the United States.


"Real Property" means any estates or interests in real property now owned or
hereafter acquired by the Company or its Subsidiaries and the improvements
thereto.


"Real Property Collateral" means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by the Company or its Subsidiaries.


"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.


"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:


(a)            such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,


(b)            such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or would
reasonably be expected to be materially adverse to the interests of the Buyers,


(c)            if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Buyers as those that
were applicable to the refinanced, renewed, or extended Indebtedness, and


(d)            the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.


“Reimbursable Expenses” has the meaning set forth in Section 11(g).

 
- 19 -

--------------------------------------------------------------------------------

 

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.


“Requirement of Law” means any judgment, order (whether temporary, preliminary
or permanent), writ, injunction, decree, statute, rule, regulation, notice, law
or ordinance and shall also include any rules, regulations and interpretations
of any applicable self-regulatory organizations.


“Rule 144” has the meaning set forth in Section 3(h).


"S&P" has the meaning specified therefor in the definition of Cash Equivalents.


“SBA” means the U.S. Small Business Administration.


“SBIC” shall mean a small business investment company licensed under the SBIC
Act.


“SBIC Act” means the Small Business Investment Act of 1958, as amended, and the
regulations promulgated and issued by the Small Business Administration
thereunder, codified as Title 13 of the Code of Federal Regulations, 107 and
121, as amended.


“SBIC Holder” means Northcreek and any other holder of the Offered Securities
which is an SBIC.


“SBIC Side Letter” means that certain agreement entered into as of the date
hereof substantially in the form attached as Exhibit D hereto.


“SEC” means the Securities and Exchange Commission.


"Securities Account" means a securities account (as that term is defined in the
Code).


"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.


"Security Agreement" means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Collateral Agent,
executed and delivered by the Company to Collateral Agent.


“Security Documents” means (i) that certain Security Agreement among the Company
and Buyers, of even date herewith, (ii) certain mortgages, deeds of trust and
deeds to secure debt made by the Company in favor of each Buyer, and (iii) all
related
 
 
- 20 -

--------------------------------------------------------------------------------

 

instruments and agreements.
 
“Senior Credit Agreement” means that certain Credit Agreement among the Company
and WFCF, among others, of even date herewith.


“Senior Debt” means the extension of certain financial accommodations to the
Company by WFCF, among others, pursuant to the Senior Debt documents, which
shall not exceed, in the aggregate, $55 million.


“Senior Debt Documents” means the Senior Credit Agreement, any note or notes
executed by the Company in connection with the Senior Credit Agreement and
payable to any member of the Senior Lender Group, any letter of credit
application or letter of credit agreement entered into by the Company in
connection with the Senior Credit Agreement, and, as each of the following is
defined in the Senior Credit Agreement: any Borrowing Base Certificate; the
Controlled Account Agreements (as that term is defined in the Senior Credit
Agreement); the Control Agreements; the Fee Letter; the Guaranty; the Letters of
Credit; the Mortgages; the Patent Security Agreement; the Security Agreement;
and any other instrument or agreement entered into, now or in the future, by the
Company or any of its Subsidiaries and any member of the Senior Lender Group in
connection with the Senior Credit Agreement.


“Senior Debt Transaction” has the meaning set forth in the recitals.


“Senior Lender Group” means “Lender Group”, as that term is defined in the
Senior Credit Agreement.


"Solvent" means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person's assets is greater than all of such Person's
debts.


"Stock" means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other "equity
security" (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).


“Subordinated Debt” means, collectively, (i) the Indebtedness in the original
principal amount of $5,000,000 (plus payment-in-kind interest) issued by the
Company to Buyers and evidenced by the Transaction Documents, and (ii)
additional Indebtedness of up to an original aggregate principal amount of
$3,000,000 (plus payment-in-kind interest) offered and issued to the Buyers on a
pro rata basis on the same terms of subordination and at the same rate of cash
and total interest, with the same maturity date as the initial Subordinated
Debt, with no scheduled amortization and otherwise on the same terms and
conditions as the initial Subordinated Debt. If one of the Buyers declines to
purchase some or all of its pro rata share of such additional Subordinated Debt,
then the other Buyer may purchase such Subordinated Debt in addition to its own
pro rata share.


“Subordination Agreement” has the meaning set forth in Section 2(c).

 
- 21 -

--------------------------------------------------------------------------------

 

"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.


“Tax” or "Taxes" means any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender's or such Participant's principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Transaction Document); (ii) taxes resulting from a Lender's or a
Participant's failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, and (iii) any United States federal withholding taxes that would
be imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and (B)
additional United States federal withholding taxes that may be imposed after the
time such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority.


“Tontine” has the meaning set forth in the introductory paragraph.


“Transaction Documents” means the Agreement, the Notes, the Warrant Agreement,
the Warrants, the Mortgages, the Patent Security Agreement, the Security
Agreement, and any other instrument or agreement entered into, now or in the
future, by the Company or any of its Subsidiaries and any Buyer in connection
with the Agreement.


“Transactions” means the sale and issuance of the Offered Securities to the
Buyers, the issuance of the Warrant Shares, and the execution and delivery of
the Transaction Documents and the consummation by the Company of all of the
transactions contemplated therein.


"United States" means the United States of America.

 
- 22 -

--------------------------------------------------------------------------------

 

“Warrant” and “Warrants” has the meaning set forth in the recitals.


“Warrant Agreement” means that certain Warrant Agreement by and among the
company and the Buyers, of even date herewith.


“Warrant Shares” has the meaning set forth in the recitals.


“WFCF” has the meaning set forth in the recitals.
 
 
- 23 -

--------------------------------------------------------------------------------